Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 1 of 74 PageID 7304




         EXHIBIT 2A1
Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 2 of 74 PageID 7305
                                          ANDERSON                + WANCA
                                               ATTORNEYS          AT   LAW

                       3 7 01 A LGONQ U IN ROAD , SUITE      760 , ROLL ING MEADOWS , I L 60008
                                 TEL:   ( 847 ) 368 - 1500    •   FAX : ( 847 ) 368-1501
                                        EMAIL : BUSLIT @ ANDERSONWANCA.COM




                                                        August 25, 2015


Via Electronic Mai l

Hon. Wayne R. Anderson (Ret.)
JAMS
71 S. Wacker Drive , Suite 3090
Ch icago, IL 60606

        Re:    PLAINTIFFS' PRE-MEDIATION POSITION STATEMENT
               Cin-Q Automobiles, et al. v. Buccaneers Limited Partner ship
               Reference No. 1340012173
               Date of Mediation: August 31, 2015

Dear Judge Andersen:

        This action involves a total of 633,483 advertising facsimiles sent on behalf of Defendant
between July 14, 2009 and June 9, 2010. See Biggerstaff Report, attached as Exhibit A. 357 ,888
of these were successfully sent. Id. "Sent" is all that is required by the statute . See Palm Bea ch
Golf Center -Boca, Inc . v. John G. Sarris , D.D.S., P.A., 781 F.3d 1245, 1252-53 (11th Cir. 2014) ,
citing A Fast Sign Co. v. Am. Home Servs., inc. , 734 S.E.2d 31, 33 (Ga. 2012) . See also
Critchfield Physi cal Therapy v. Taranto Group, Inc ., 263 P,3d 767, 778-79 (Kan. 201 1).

        As we are sure that you know , the TeJephone Consumer Protection Act ("TCPA ")
imposes statutory liquidated damages of $500 per fax and that figw-e is increased to $1,500 per
fax if the court finds that defendant ' s violations were committed " willfully or knowingly. " 47
U.S.C. § 227 (b) (3) . A plaintiff need not prove that the defendant had knowledge of the TCP A' s
provjsions in order to establish that the defendant willfully or knowingly violated the TCP A. See
Sengenberger v. Credit Control Services , Inc ., 2010 WL 1791270 , at *6 (N.D. 111.May 5, 2010)
(Zagel , J.) (trebling the statutory damages to $1,500 per violation because defendants
"intentionaJly made the contested phone calls to Plaintiff '). Thus , the liability is at least
$173,944 ,000.00 and could be as much as $950,224 ,500.00.

                                                  DISCUSSION

I.     HISTORY OF DEFENDANT'S FAXING PROGRAM

        The financial crisis that struck the United States began in earnest in the fall of 2009. Its
effect on the Amer ican economy was felt in all sectors, and the impact on the bus iness of
professional football began to be noticed in the Tampa Bay area as well. It became apparent that
a significant number of season ticket holders for the Tampa Bay Buccaneers were going to be



                                                CONFIDENTIAL                                      CinQ+ MC00000 2
Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 3 of 74 PageID 7306

Hon. Wayne R. Andersen (Ret.)
Page 2
August 25, 2015

reluctant to renew their season tickets for 2009 because of the costs associated with that renewal.
Jn order to find new people to occupy the seats that would be vacated as a result of the non-
renewal of the season tickets , in early 2009 , Buccaneers Director ofNew Business Development ,
Matthew Kaiser , pitched an idea to his superiors to "generate some ticket sales" by sending
advertisements to fax numbers in and around Tampa Bay . (See Kaiser Dep. Tr., attached as
Exhibit B, at p. 68.) Kaiser had access to the team 's "exis ting contacts ,'' but needed to drum up
"new business " by targeting new potential customers because the fo1mer customers for the
footba ll game tickets were no longer interested. (Id.) Kaiser was then authorized by Defendant to
hire a fax broadcaster to execute the advertising campaign. (BLP Resp . First Req. Admissions,
Group Exhibit C, at No. 117.)

        Kaiser knew prior to hiring FaxQom there was a federal statute called the TCPA that
imposed "liabi lity associated with the unsolicited sending of faxes." (Kaiser Dep ., Ex. B, at 72,
 121.) Armed with that know ledge, Kaiser conducted internet research on fax broadcasters and
settled on a company called FaxQom. (Id. at 66 .)

        Kaiser thought consumers could ''opt-in" under the TCPA if they " [a]greed to receive
faxes" from the fax broadcaster. (Id. at 72, 84.) So he testified that he wanted to send
advertisements for the purchase of single game tickets to the Buccaneers games to people who
"had agreed to receive from FaxQom. " (Id at 97.) On June 24, 2009 , Kaiser informed FaxQom
in an email that "[a]fter reading some literature" about the TCPA, he was "concerned" and
asked, " [c]an you please tell me if 100% of the numbers you gather have opted in, to receive
your faxes?" (See E-Mail Bates No. BLP0000l l , attached as Exhibit D.) Kaiser asked if
FaxQom would " indemnify us from any complaints or potentia l financia l recourse as it relates to
the fines impo sed for spam mail?" (Id) FaxQom stated it had miJlions of fax numbers , that
" 100% of our data is 'opt- in,"' and that it was "no problem " to indemnify BLP. (pee
BLP000013 , attached as Exhibit E.) Kaiser "trusted" FaxQom. (Kaiser Dep. , Ex. B, at 96 .)
Kaiser does not remember if FaxQom explained how it supposedly obtained permission from
mimoos of people who must have indicated in writing to FaxQom that they wished to rece ive
any facsimile advertisement that FaxQom was hired to send out on behalf of any person or
firm - not just an advertisement for tickets to the Buccaneers footba ll games. (Id. at 91.)

         On June 26, 2009 , Kaiser sent FaxQom a draft advertisement created by BLP , listing
'' group ticket " prices. (See BLP000022 , attached as Exhibit F.) On July 9, 2009, BLP and
FaxQom executed a "Fax Indemnity Agreement" along with the Fax Broadcast Order Form
submitted by Defendant (See BLP000067-69 , attached as Exhibit G.) Kaiser proceeded to place
orders for thousands of fax advertisements. (Kaiser Dep., Ex. B, at 107-08.) Kaiser did not feel it
was "necessary" to do anythin g else to verify the legality of the fax. campaign. (Id at 131.)
Kaiser never asked FaxQom for a list of the fax numbers or contact information for any of the
intended recipients to verify they had "opte d in" and specifically agreed to voluntarily accept and
print out advertisements for anyone at any time , with the only control being that the advertiser
had paid FaxQom to send the advertisement. (Id. at 132.) BLP directed FaxQom to send
advertisements for Buccaneers tickets to fax numbers in selected area codes on the following
schedule: area code 727 - July 14, 2009; area code 813 - July I 5, 2009; area codes 352 and 941
- Jul y 16, 2009. (Ex. 0.) BLP paid FaxQom $15,336 .80 by a check that had to be sent by



                                        CONFIDENTIAL                             CinQ+MC000003
Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 4 of 74 PageID 7307

Hon. Wayne R. Andersen (Ret.)
Page 3
August 25, 2015

overnight delivery to an address in Conroe, Texas for these first three broadcasts. (See
BLP000038 , attached as Exhibit H.) Had Kaiser checked the address spec ified for the overnight
delivery in Google, he would have learned that it was a private mailbox service-not          the
business address for FaxQom.

        On July 13, 2009 , BLP sent FaxQom the fina l version of its first fax advertisement as an
emai l attachment. (See BLP000040-4 2, attached as Exhibit I.) The proposed fax advertisement
was two pages in length , including a cover page stating, "attached is the information on group
seating." (Id.)

         On July 15, 2009, BLP received a phone call from 813 .area code resident Mike Paschke,
comp laining that he "received numerous faxes,'' that he bad filed "law suits" again st marketing
companies before, that be was "going to contact [the] State Attorney office/ and that he "wou ld
like a call back with the name of the marketing company [BLP ] used." (See BLP00005 3,
attac hed as Exhibit J.) Ben Milsom, BLP's Director of Sales, asked Kaiser, «[a]ny response to
this?" (Id.)

         Kaiser forwarded Mi lsom ' s email to Ed Glazer , the chairman and one of the owners of
BLP (Kaiser Dep. , Ex.Bat 22), asking, "[w]o uld you like me to call this guy back and give him
the informatio n?" (Ex. J at BLP000052). Glazer told Kaiser, "emai l me our signed
indemnification" and do not "wo rry about" calling Paschke . (Id.) Kaiser told Milsom for future
com plaints about unsolicited fax.es, "j ust tell them that the opt out info is located" on page two.
(Id.) Kaiser told Glazer that Paschke' s fax number would not be "on our next go around ," and
that " [a]ll is well." (See BLP000058 , attached as Exhibit K.)

        On July 22, 2009 , N ick Coblio, an 813 area code resident , called BLP to complain abou t
the unsoli cited Buccaneers fax and a text advertisement received on his cell phone. (See
BLP00677, attached as Exhibit L.) Milsom spo ke to Coblio and rep01ted to Kaiser that he
threatened to "file a comp laint with the FCC." (id.) Kaiser responded, ''just add both his fax and
mobil e to the list, so I can send this to the companies if we decide to go for round 2 (which we
will likely do) .'' (id.) Kaiser also referred to a ''ho spital " that "received all the faxes" and asked
Milsom to add the Hospital 's number to tbe "remo ve" list as well. (id.)

        Kaiser brushed off the complaints about the fax and text campaigns, stating, " [i]f these
peop le didn't sign up for every free offer they see, then their name s probably wouldn't end up in
2 separately complied [sic] marketing databa ses of ' opted-in ' recipients. I wish there was a nice
way to explain that to them." (id.) In BLP's view, it was the consumers' own fault they were
receiving the faxes , not BLP ' s. (Id.)

       On August 13, 2009, BLP directed FaxQom to send an advertisement for "individual
game tickets" to area codes on the following schedule: area code 727 - August 17, 2009; area
code 813 - August 18, 2009; area code 352 - August 19, 2009 ; area code 941 - August 20 , 2009.
(See BLP000087 , attached as Exhib it M .)




                                          CONFIDENTIAL                               CinQ+ MC000004
Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 5 of 74 PageID 7308

Hon. Wayne R. Andersen (Ret.)
Page 4
August 25, 2015

         On August 20, 2009, attorney Phyllis J. Towzey sent a letter to BLP's registered agent
comp laining abo.ut the fax advertisements she received at her office on July 14, 2009, and
August 17, 2009. (See Towzey Aff., attached as Exhibit N , at ~~ 1, 5, 6.) Towzey had no
business relationship with BLP and did not give BLP permission to send fax advertisements. (Id.
~ii 7, 8.) Towzey warned BLP the TCPA prohibits fax advertisements without ''prior express
invitation or permission" and imposes $500 damages per violation , which can be increased to
$1,500 for "willfully or knowingly" violating the statute, setting forth verbatim portions of the
statute. (Id. ii 11; id., Ex. A.) Towzey offered to settle for $1,000. (Id. , Ex . A at 1, 2.) Towzey
warned she planned to sue BLP in this Court. (id.)

        Shortly thereafter , Towzey received a phone call from Manny Alvare, BLP's General
Counsel, who stated he received the August 20 letter. (Towzey A:ff., Ex. N, at i 15; Alvare Dep. ,
attached as Exhibit 0, at 44.) Alvare told Towzey the faxes bad been sent by FaxQom and that
FaxQom was liab le for any damages because it "sent" the fax, not BLP. (Towzey A:ff., N, at iii
16, 17; Alvare Dep., Ex. 0 , at 44-46.)

       On August 28, 2009, Craig Cinque filed a class -action lawsuit against BLP under the
TCPA in Florida state court. (ExhibitP,) Cinque served the Comp laint onBLP's registered agent
September 7, 2009. (Id.) BLP hired outside counse l to defend the case. Counsel appeared in the
case October 5, 2009, and filed a Motion to Dismiss.

        On September 16, 2009, Towzey wrote a second letter to Alvare , stating it was irrelevant
whether a "vendor actual1y sent the fax," since "the fax was clearly sent on behalf of the Tampa
Bay Buccaneers, and expressly solicits the purchase of tickets for Bucs games." (Towzey Aff. ,
Ex. N, at Ex. C thereto.) Alvare called Towzey again, asking ber not to file a lawsuit and
assuring her he would make sure she did not receive any more unsolicited faxes from BLP and
"see what he could do" to make FaxQom pay her damages. (Towzey Aff. at 122.) Towzey has
not received any compensation to date. (id. at , 23 .)

         On May 18, 2010, BLP directed FaxQom to send a third round of faxes to area code 813
- May 24 , 2014; area code 727 - May 25, 2014; and area codes 352 and 941 - May 26, 20 14.
(See BLP000107, attached as Exhibit Q). With this request , Kaiser added handwritten language
stating FaxQom will "indemnify and hold harmless Tampa Bay Buccaneers and any of its
affiliates , agents , or employees harmless from any claims , complaints , or FCC violations as a
result of this campaign and hereby confirms that all numbers have been collected lawfully and
with cause." (id.)

        On June 3, 2010 , the Florida Attorney General sent BLP a letter stating it received
comp laints that BLP had sent unsolicited fax advertisements and that it is "unlawful to transmit
an unsolicited facsimile" under Florida law and "47 U.S. C. § 227(b)( l )(C) and the Junk Fax
Protection Act of 2005 set forth a similar prohibition under federal law." (See BLP00758,
attached as Exhibit R) The Attorney General concluded that, "[b]ased upon the information
received by this office , your company is in violation of either the state or federal laws (or both) ,"
that violations "carry civil penalties of $500.00 per transmission," and that BLP was advised to




                                         CONFIDENTIAL                              Cin Q+MC000005
Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 6 of 74 PageID 7309

Hon. Wayne R. Andersen (Ret.)
Page5
August 25, 2015

stop immediately. (Id.) Nonetheless, BLP sent three more transmissions, on June 7, 8, and 9,
2010 . (Biggerstaff Report, Ex. A, Ex. 3 thereto.)

II.    TOTAL FAXES BY DATE AND DEFENDANT'S KNOWLEDGE OF
       WRONGDOING

       In sum, the following is a relevant time line of the faxing and events increasing BLP ' s
knowledge of the wrongfulness of the campaign:

           •   July 14, 2009: 81,765 (26 ,044 successfu l)
           •   July 15, 2009: 78,595 (46,064 successful)
           •   July 16, 2009: 129,245 (45,180 successful)

               *** Paschke and Coblio complaints***

           •   August   17, 2009: 34,202    (20,032 successful)
           •   August   18, 2009 : 52,373   (37,718 successful )
           •   August   19, 2009 : 37,185   (26,936 successfu l)
           •   August   20, 2009: 32,425    (23, 159 successful)

               *** First lawsuit filed and serve d (and Defendant            appeared);   Towzey
               corresponde nce withAlvare ***

           •   May    24 , 2010: 36,685 (31,879 successful)
           •   May    25, 2010: 47,516 (10,796 successful)
           •   May    26~ 2010: 24,447 (21,665 successful)
           •   May    27 , 2010: 21,400 (18,629 successfu l)
           •   May    28, 2010: 11,764 (10,039 successfu l)
           •   June   I , 2010: 9,670 (8,356 successf ul)

               *** Florida Attorney General Cease and Desist Letter***

           •   June 7, 2010: 17,647 (15 ,095 successful)
           •   June 8, 20 10: 6,800 (5,878 succe ssful)
           •   June 9, 2010 : 11,764 (10,014 successful)

See Biggerstaff Report at Exs. 3 and 6 thereto.

ID.    THE FAXES LACKED COMPLIANT OPT OUT NOTICE

        Various fax templates were used in the 16 broadcasts detailed above. (Biggerstaff Report
at Exs. 2 and 5b.) Many of the faxes had no opt out notice at all. Others stated: "To immedi ate ly
and permanently remove your fax number from our opt-in compiled database, please call 888-
703-9205. Removaltech @FaxQom .com." The remainder stated : "If your office has decided to



                                            CONFIDENTIAL                        CinQ+MC000006
Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 7 of 74 PageID 7310
Hon. Wayne R. Andersen (Ret.)
Page 6
August 25, 2015

opt-out of further faxes please call 866-247-0920. Thank you ." (Id.) As discussed below , none of
these opt out notices are valid under the TCPA and accompanying regu lations.

IV.    LEGAL AND FACTUAL ISSUES

        Large awards are common in TCPA bla st faxing cases like this one. See, e.g., A Fast
Sign Co., Inc. v. Am. Home Servs., Case No . 2003-CV-77276, 2010 WL 4496651 (Ga. Super.
Sept. 15, 2010) (surn.mary judgment entered in amount of $459 ,000,000.00, calcul ated at $1,500
per fax for 306,000 faxes), ajf'd by 734 S.E.2d 3 1 (Ga. 2012); Ira Holtzman, C.P.A v. Turza, 728
F.3d 682 (7th Cir. 2013) (affirming award of $4,2 15,000, calculate d at $500 per fax for 8,430
faxes); G.M. Sign, Inc. v. Group C Communications, inc ., Case No . 1:08-cv-04521 (N.D. Ill. Jan.
 10, 2011) (Darrah, J.) (summary judgment for $18 ,966,000, represen ting $500 per fax for 37,932
faxes); National Union Fire Ins. Co. of Pittsburgh v. ESI Ergonomics Solutions, LLC , 342 F.
Supp. 2d 853 (D. Ariz. 2004) (swnmary judgment entered in amount of $40 1446,580.00 ,
representing $500.00 per fax plus statutory interest); Hooters of Augu sta, inc . v. American
Global Ins. Co., 272 F. Supp. 2d 1365 (S.D. Ga. 2003), aff 'd, 157 Fed. Appx. 201 (11th Cir.
2005) (insurer owed duty to indemnify $ 11,889,000.00 judgment, representing $1,500.00 per
fax) .

         The TCPA is a strict liability statute. See Alea London Limited v. American Home
Services, Inc., 638 F.3d 768 , 776 (1 1th Cir. 2011) ; Penzer v. Transp. Ins. Co., 545 F.3d 1303,
 1311 (11th Cir.2008) ; A Fast Sign Co., Inc. v. American Home Servs., Inc., 734 S.E.2d 3 1, 32
(Ga. 2012); Erie Ins. Exchange v. Lake City Indus. Prods., Inc., 2012 WL 1758706, *3 (Mich.
App. May 17, 2012); Breslow v. Wells Fargo Bank, NA ., 857 F.Supp.2d 13 16, 1318 (S.D . Fla.
2012) ; Harris v. World Fin. Network Nat. Bank, 867 F.Supp.2d 888, 892 (E.D. Mich. 2012);
Park University Enterprises, Inc. v. American Cas. Co. of Reading, PA, 314 F.Supp .2d 1094,
1103 (D. Kan. 2004) , aff 'd, 442 F.2d 1239 (10th Cir . 2006) . A party can be found liable under
the TCPA for sending an unauthorized fax, even if that party believed , reasonably and in good
faith, that the recipient wanted and had authorized receipt of the fax . Park Univ., 314 F .Supp .2d
at 1103.

        As the Court discussed in its recent order on summary judgment , the question of whether
BLP is liable for the faxes sent at its request is governed by the Eleventh Circui t' s decision in
Sarris . The Court held that the question of whether BLP is liable for the faxes promoting
Buccaneer s tickets is governed by a "tota lity test" based on "the degree of input and control over
the content of the fax( es), the actual content of the fax( es), contractua l or express ly stated
limitations and scope of contro l between the parties , privity of the parties involved, approval of
the final draft of the fax(es) and its transmission(s) , method and structure of payme nt, overall
awareness of the circumstances (including access to and control over facsimil e lists and
transmission information) , and the existence of measures taken to ensure compliance and/or to
cure non-compliance with the TCPA." Cin-Q Auto., Inc. v. Buccaneers Ltd. Partnership , 20 14
WL 7224943 at *7-9 . (M.D . Fla. Dec. 17, 2014.)

       The Court discussed the evidence and ultimately conc luded that "evidence in the record
could also support the propos ition that BLP ratified what it knew to be offending conduct -



                                        CONFIDENTIAL                             CinQ+MC000007
Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 8 of 74 PageID 7311

Hon. Wayne R. Andersen (Ret.)
Page 7
August 25 , 20 15

decid ing to turn a blind eye and accept the collateral damage created by its agent 's actions, all
while hiding behind a promise of indemnity. Ample evidence before the Court suggests this may
be the case, but it is not so undeniable as to compel this court to grant summary judgment." Id. at
*9. The Court relied on the fac t that the Sarris court ultimate Jy decided that the question of
whether the defendant in that case was a sender was a question of fact and on cases standing for
a Court's discretion to deny summary judgment even where the facts are not in dispute. Id.

        Plaintiffs have filed a motion for reconsideration of the denial of its motion for summary
judgment. If that motion is unsuccessful, plaintiffs believes that a jury will ultimately conc lude
that faxes promoting Buccaneers tickets, ordered and paid for by the Buccaneers' Director of
New Business Deve lopment , were sent by or on behaJf of the BLP . That the broadcaster made
assurances to BLP and agreed to indemnify it is a matter between BLP and the broadcaster .

         Beyond the question of BLP's responsibility for the faxes , there do not appear to be any
other viable defenses. Significantly , BLP's faxes either contained no opt-out notice at all , or else
purported not ices that do no t satisfy the requirements of the TCPA and of 47 C.F. R. § 64.1200 in
order to be effect ive . Two defenses commonly raised in TCP A cases , both in oppos ition to class
certification and on the merits, are the potentia l that plaintiff or class members either ( 1) has a
prior business relationship with th e defendant; or (2) consented to receive faxes . Neither
defense, however, is viable when the fax sent fails to contain an opt-out notice that comp lies with
the statute and the regulations . See, e.g., Turza, 728 F.3d at 684 ("Because Top of Mind omitted
opt-out notices, it does not matte r which recipients consented or had an established business
relation with Turza. "); Walburg, 715 F.3d at 685 ("the regu lation as written requires the senders
of fax advertisements to employ the above-described opt-out lang uage even if the sende r
received prio r express permiss ion to send the fax."); C-Mart, 2014 WL 457580; Med Waste,
2013 WL 3463489.

         The statute is clear that a valid "established business relationship " defense requires three
things: (1) the sender has an "estab1ished business relationship" with the recipient; (2) the sender
obta ined the recipient's fax num ber either throug h a voluntary communicat ion between the two
or through a publ ic source on which the recipient voluntari ly made the numbe r available; and (3)
the fax has an opt-out notice meeting the requirements of the statute. Thus, without a compliant
opt-o ut notice , there can be no estab lished business relationship defense.

        Likewise, with respect to a consent defense, the FCC has been clear that opt-out notice
req uirements apply even to "facsimi le advert isements to consumers from whom [th e sende r]
obtained permission. " Rules and Regulations Implementing the Telephone Consumer Protection
Act of 1991; Junk Fax Protection Act of 2005, 2006 WL 1151584 at *25972. The federal Hobbs
Act req uires courts to enforce this regulation in the context of private TCPA litigation. See
Nack, 7 15 F .3d at 685-86, citing CE Design, Ltd. v. Prism Bus. Media, inc., 606 F.3d 443 (7th
Cir. 20 10) and City of Peoria v. Gen. Elec. Cablevision Corp. (GECCO), 690 F.2d 116, 120 (7th
Cir. 1982). See A Aventura Chiropractic Center, Inc. v. Med Waste Management LLC, 20 13 WL
3463489 at *3-4 (S.D . Fla. July 3, 2013); C-Mart, inc . v. Metropolitan Life ins . Co., 299 F.R.D .
679, 688-89 (S.D. Fla. 2014); Brodsky v. HumanaDen tal ins. Co., 20 14 WL 2780089 at *9-10
(N.D. lll . Sept. 29, 2014); Whiteamire Clinic, P.A., Inc. v. Quill Corp., 2013 WL 5348377, *7



                                         CONFIDENTIAL                              CinQ+MC000008
Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 9 of 74 PageID 7312

Hon. Wayne R. Andersen (Ret.)
Page 8
August 25, 2015

(N.D. Ill. Sept. 24, 2013); in re Sandusky Wellness Center, LLC , 570 Fed.Appx. 437, 437 (6th
Cir. 2.014); Physic ians Healthsource, Inc. v. Doctor Diabetic Supply, LLC, 2014 WL 7366255,
*3 (Dec . 24, 2014); Physicians Healthsourc e, Inc. v. Stryker Sales Corp., 2014 WL 7109630 ,
*12 (W.D. M ich. Dec. 12, 20 14).

        Specifica lly, 47 C.F.R. § 64 .1200(a)(4)(iv) requires every fax to have an opt out notice
that:

           ( 1) Is clear and conspicuous and on the first page of the advertisement ;

           (2) States that the recipient may make a request to the sender not to send any
               future unsolicited advertisements and that failure to comply within 30 days
               is unlawfu l;
                                                                                           1
           (3) Sets forth the requirements for a request under 47 U.S .C. § 227(b)(2)(E)    ;


           (4) Includes a domestic contact telephone and facsim ile number for the
               recipient, and a cost-free mechanism for a recipient to transmit a request;
                and

           (5) Permits the recipient to make such a request at any time on any day of the
               week.

47 C.F.R. § 64.1200(a)(3)(iii).2 Here, the notices fail to comply with requirements 2 and 3 on
their face. In addition , the notices fail to comply with Requirement 4 because they do not
include a fax number to which to send opt out requests.

       Notably, the FCC just issued a new order confirming both that consented-to faxes must
contain a compliant opt out notice and that a notice must comply with all requirements ;
"substantial comp liance" is not enough.    See In the Matter of Rules and Regulations
Implementing the Telephone Consumer Prot ection Act of 1991, 61 Communications Reg. (P&F)



1
  47 U.S.C. § 227(b)(2)(E) states that a request not to send future unsolicited advertisements will
be binding only if: ( 1) identifies the telephone number or numbers of the telephone facsimile
machine to which the request relates; (2) the request is made to the telephone or facsim ile
number of the sender; and (3) the person making the request has not "subsequent to such
request' ' provided express invitation or permission to the sender.
2
  47 C.F.R. § 64.1200(a)(3)(iv) provides "A facsimile advert isement that is sent to a recipient
that has provided prior express i nvitation or permission to the sender must include an opt-out
notice that comp lies with the requirements in paragrap h (a)(3)(iii) of this section. "




                                        CONFIDENTIAL                             CinQ+ MC000009
Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 10 of 74 PageID 7313
Hon. Wayne R. Andersen (Ret.)
Page 9
August 25; 2015

671 at ,r,r16-2 1, 33, 20 14 WL 5493425 (Oct. 30, 2014). 3 There is no evidence of actual consent
with any recipient here . And even if there was, the deficiencies in the opt out nqtice defeat the
potential defense. Thus , neither established business relationship nor consent is availab le to BLP
as a defense.

        Further, "Class certification is normal in litigation under [the TCPA], because the main
questions , such as whether a given fax is an advertisement, are common to all recipients." Turza,
728 F.3d at 684 , citing Brill v. Countrywide Home Loans, Inc., 427 F.3d 446 (7th Cir. 2005).
Indeed , the United States Supreme Court recently acknowledged that the bulk of TCP A litigation
in the federal courts are class actions. See Mims v. Arrow Financial Services , LLC, 132 S.Ct.
740, 753 (20 12). None of the iss ues that cause problems for class certification (individualized
consent/established business relationship issues , lack of reco rds of fax broadcasts) are present
here.

        Numerous federal courts have certified unsolicited fax classes. See Turza; Am. Copper &
Brass, Inc. v. Lake City Indus . Prods. , inc., 757 F.3d 540 (6th Cir. 2014); Arnold Chapman &
Paldo Sign & Display Co. v. Wagener Equities Inc ., 747 F.3d 489 , 492 (7th Cir. 2014); C-Mart,
Inc. v. Metropolitan Life Ins. Co., 2014 WL 457580 (S.D. Fla. Feb. 4, 2014); A Aventura
Chiropractic Center, in c. v. Med Waste Management LLC , 2013 WL 3463489 (S.D. Fla. July 3,
20 13); Vandervort v. Balboa Capital Corp., 287 F.R.D. 554 (C.D. Cal. 2012); Siding &
Insulation Co. v. Beachwood Hair Clinic, Inc., Case No. l 1-cv-1074~ 2012 WL 262556 (N.D.
Ohio Jan. 30, 2012) ; Silbaugh v. VikingMagazine Services, No. 1:11 CV 1299, 2012 WL 76889 ,
*l, 5- 6 (N.D. Ohio Jan. 10, 2012) ; Sparkle Hill, inc. v. interstate Mat Corp., Case No. 11-
10271, 20 12 WL 6589258 (D. Mass. Dec. 18, 2012) ; Exclusively Cats Veterinary Hosp . v.
Anesthetic Vaporizer Servs. , Inc., No. 10- 10620 , 2010 WL 5439737 (E.D. Mich . Dec. 27, 2010);
CE Design 1 Ltd v. Cy 's Crabhouse North, Inc., 259 F.R.D. 135 (N.D. IU. 2009) , app. denied (7th
Cir. September 9, 2009); Hinman v. Mand M Rental Center, inc., 545 F. Supp . 2d 802 (N.D. Ill.
2008) (Bucklo, J.), app. denied (08-80 12) (7th Cir. Jun 13, 2008); Kavu, inc . v. Omnipak Corp.,
No. 06 C 109, 2007 WL 201093 (W.D. Wash. Jan. 23, 2007).



3
  The FCC Order does provide a process by which a company can seek a "retroactive waiver" of
the rule. However, the first federal court to consider such a "waiver" concl uded that it would not
affect private litigation , but rather would only impact a possible enforcemen t action by the FCC
itself. See Sttyker, 2014 WL 7109630 at * 14 ("the waive11issue do es not impact the Court's
decision , for three reasons . Firs t, as noted above, this Court's ruling rests not merely on the
FCC's regulatfon, but on the statutory term itself. Second , the Cowt finds that nothing in the
waiver-even      assuming the FCC ultimately grants it- invalidates the regulation itself. The
regulation remains in effect just as it was origina lly promulgated . Third , the FCC cannot use an
administrative waiver to eliminate statutory liability in a private cause of action; at most, the
FCC can choose not to exercise its own enforcement power") , citing Turza, 728 F.3d at 688. See
also Doctor Diabetic , 20 14 WL 7366255 at *5. Here , of course, Defendant has neither received
an FCC waiver nor established consent with anyone. Id.



                                        CONFIDENTIAL                             CinQ+MC0000l0
Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 11 of 74 PageID 7314
 Hon. Wayne R. Andersen (Ret.)
 Page 10
 August 25, 2015

         The majority of state courts have held likewise, including the Supreme Court of Kansas,
Critchfie ld, 263 P.3d 767, and the appellate courts of Ulinois, North Carolina, Louisiana ,
Georgia, Oklahoma, California, Indiana, and Arizona. See Jt's Frames, Inc. v. Sunhill NIC Co.,
inc. , 2012 IL App (2d) 110676-U (Ill. App. 2012) (affirming class certification of TCPA claim);
Jemiola v. XYZ Corp., 802 N.E.2d 745, 749 (Ohio C.P. 2003) (same); Display Funding Group,
Inc. v. Graphic House Sports Promotions , inc ., 992 So.2d 510 (La. App. 2007) (same) ; Display
South, Inc. v. Express Computer Supply, Inc., 961 So.2d 451 (La. App . 2007) (same);
Hypertou ch, inc. v. Superior Court ex rel. Perry Johnson, Inc., 27 Cal. Rptr. 3d (Cal. App. 2005)
(same) ; American Home Servs., Inc. v. A Fast Sign Co., Inc., 651 S.E.2d 119 (Ga. App. 2004)
(same); Core Funding Group, LLC v. Young, 792 N.E.2d 547 (Ind. App. 2003) (same); Hooter 's
of Augusta , inc. v. Nicholson, 537 S..E.2d 468 (Ga. App. 2000) (same); Blitz v. Agean , inc. , 677
S.E.2d 1 (N.C. App. 2009) (reversing denial of class certification); Lampkin v. GGH, Inc., 146
P.3d 847 (Okla. App. 2006) (same); Kaufman v. ACS Sys., inc. , 2 Cal. Rptr. 3d 296 (Cal. App.
2003) (same); ES/ Ergonomic Solutions , LL C v. United Artists Theatre Circuit, Inc., 50 P.3d 844
(Ariz. App. 2002) (same). This list does not include the countless trial courts that have certified
such classes.

          Assuming that the class is certified and Plaintiffs ultimately prevail on the question of
 whether BLP is liable for the faxes under Sarris and the authority upon which it relies, the
 liability faced by BLP is massive. The base damages of $500 per fax for each of the 628,259
 faxes is $314,124,500.00. And it is likely given the series of events discussed above that some if
 not all of the faxes subject BLP to treble damages.

        The Eleventh Circuit has held that "the intent for treble damages [under the TCP A] does
not require any malicious or wanton conduct, but rather is satisfied by merely 'knowing'
conduct." Alea London, 638 F.3d at 776. Mr. Kaiser knew about the requirement s of the TCPA
at the time the first faxes were sent. As the various howls from the recipients built to a
cacophony culminating in the first lawsuit and the cease and desist Jetter~any claim that the faxes
were sent in jgnorance of the fact that they violated the statute become much les s believable
(assuming it was believable at all). As noted above, there were four groups of f::µcbroadcasts: (1)
the three July 2009 broadcasts (289,605 total); (2) the four August 2009 broadcast s after the first
two recipient complaints (156,185 total); (3) the May 24-June 1, 2010 broadcasts after the first
lawsuit and the Towzey correspondence (151,482 total); and (4) the June 7-9, 2010 broadcast s
after the Attorney General cease and desist letter (36,211 total).

        If all of the faxes are assessed at $1,500 per, the liability is $800,224,500.00. If all of the
 faxes sent after the initial complaints are assessed at $1,500 with those sent before at $500, the
 liability is $670,619,500 .00. If only those faxes sent after BLP was sued are assessed at $1,500,
 the liability is $504,434,500.00. And if only those faxes sent after the attorney general letter are
 assessed at $1,500 , the liability is still $350,335,500.

 V.     SETTLEMENT
                 PROPOSAL
        In the interest of settlement, Plaintiffs are willing to resolve all claims under the attached
 terms. (See Term Sheet, attached as Exhibit S) In broad strokes, BLP will agree to provide a



                                         CONFIDENTIAL                              CinQ+MC0000ll
Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 12 of 74 PageID 7315
 Hon . Wayne R. Andersen (Ret.)
 Page 11
 August 25 , 20 15

 $99,000,000.00 virtual fund. Out of that fund, BLP will pay: (1) $500 per fax to class members
who submit claims; (2) if total claims <;lieless than 20% of the fund ($ 19,800 ,000 .00), the
difference between that sum and actual total claims to charity as cy pres; (3) an incentive award
of $15 ,000.00 to each class representa tive; (4) attorney ' s fees in the amount of 25% of the fund
($24 ,750 ,000 .00); (5) out of pocket litigation expenses; and (6) the cost of administering the
settlement. BLP would then retain the balance of the virtual fund . If claims are below the cy
pres floor, BLP would pay approximate ly $45 million.

                                              Respectfully submitted,

                                                                            C. and MEDICAL

                                                                                          '
                                      By:

                                              One of their A

DMO/tn
Enclosures
cc: Reco rd Counsel




                                        CONFIDENTIAL                             CinQ+MC000012
Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 13 of 74 PageID 7316



     Cin-0 Automobiles, Inc., et al. v. Buccaneers Limited Partnership, Case No. 13-cv-1592
                              Principal Terms of Class Settlement

1.       The parties will seek court approval of the following settlement to resolve all claims
         regarding the 357,888 unsolicited facsimile advertisements successfully sent by or on
         behalf of Defendant from July 14, 2009 to June 9, 2010 (the "Class Period").

2.       Defendant will make available a total of $99,000,000.00 (the "Settlement Fund") to pay
         class member claims, to pay a cy pres award if necessary, to pay an incentive payment to
         each of the class representatives, and to pay attorney's fees and expenses to Class Counsel.
         Defendant need not segregate funds or otherwise create special accounts to hold the
         Settlement Fund. Defendant will not relinquish control of any money until payments are
         due. As described below, if the class member claims total less than an agreed percentage
         of the Settlement Fund, then that difference will be awarded to charity as a cy pres award.
         Otherwise, Defendant will keep all unclaimed funds.

3.       The Settlement Class will be defined as: "All persons from July 14, 2009 to June 9, 2010
         who were sent facsimile advertisements offering group tickets or individual game tickets
         for the Tampa Bay Buccaneers games and which did not display the opt-out language
         required by 47 C.F.R. §64.1200."

4.       The Settlement Fund will be distributed on a "claims-made" basis as follows:

         (a)    Payments to claiming class members. Defendant agrees to pay timely claims
                submitted by members of the Settlement Class. A settlement notice and claim form
                will be sent to the class members by facsimile. The per-fax, pro rata share of the
                Settlement Fund before subtracting the payments in Paragraphs (b) and ( c) below is
                $500.00.

         (b)    Incentive award to the class representative. Defendant agrees to pay and will not
                oppose or appeal a request for an incentive award of $15,000.00 from the
                Settlement Fund to the named plaintiffs for serving as the Class Representatives.

         (c)    Fees and expenses to Class Counsel. Defendant agrees to pay and will not oppose
                a request by Class Counsel (Brian J. Wanca of Anderson + Wanca and Michael C.
                Addison of Addison & Howard, PA) for attorney's fees in an amount equal to 25%
                of the Settlement Fund ($24,750,000.00), plus reasonable out-of-pocket expenses
                from the Settlement Fund.

         (d)    Cy pres award from a percentage of unclaimed funds. If the payments to Claimants
                total less than 20% of the Settlement Fund ($19,800,000.00), then that difference
                (between the total payments to Claimants and 20% of the Settlement Fund) shall be
                paid as a cy pres award to charities recommended by Class Counsel and approved
                by the Court.

         (e)    Reversion to Defendant. After making all required payments pursuant to this
                Paragraph 4, Defendant shall keep all unclaimed money in the Settlement Fund.



                                         Term Sheet - page 1
                                          CONFIDENTIAL                             CinQ+MC000276
         Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 14 of 74 PageID 7317
Date : 9/20/2015 5:50:05 PM
From: "Wayne Andersen"
To : "Michael Addison" , "David Oppenheim"
Subject : CmHJv Truq,a Bay Bucs

C'.entleiren.

I have a new otlef from the defendant which ups its proposal fium$200 to $300 per unique fax number in cash. or at clainnnts' option. $300 worth of Bu cs tickets.
parking passes or vendors coupons. May we discuss this Tuesday'? I'd copy Brian on this ennil but don't have his ennil address.

Please advise. Thanks.

Judge Wayne Andersen (ret.)
Mediator & AllJitmtor
847.650.6844 nubile

JAMS Chicago
312.655.9191 Brooke Buczkowski
Bbuczkowski(«;ja!Thadr.com




                                                                      CONFIDENTIAL                                             CinQ+MC000396
        Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 15 of 74 PageID 7318
Date: 9/20/2015 8:47:44 PM
From: "Wayne Andel1'en"
To : "David Oppenheim"
Cc: "Michael Addison", "BrianWanca"
Subject: Re: Con-qv TalJ1laBay Bucs

I can't rerrember but I'm guessing that they just formally offered 200 and perhaps insisted on an in kind portion . Mark thinks it's worth m,eting again and he's in this
to settle it. Let's talk maybe Tuesday or Wednesday. How many fax machines were used'?

.Judge Wayne Andersen (ret.)
Mediator & Am itr..itor
847.650.6844 nubile

.JAMS Chicago
312.655.9191 Brooke Buczko"VSki
Bb uczkowski(q)jam;adr.com




> On Sep 20, 2015. at 8:42 PM, David Oppenheim<doppenheirr(q)ander.;onw..tnca .com> wrote:
>
> I think that's where they were when we broke up on 8/31. no''
>
> -Original Message---
> From Wayne Andersen [mailto:wm199 1/ti~aoLcoml
> Sent: Sunday , September 20, 2015 5:50 PM
> To: Michael Addison ; David Oppenheim
> Subject: Gin-<] '< Tampa Bay Bucs
>
> Cientlerren,
>
> I have a new offer from the defondant which ups its proposal from$200 to $300 per unique fax number in cash , or at claimtnts' option , $300 worth ofBucs tickets,
parking passes or vendors coupons. May we discuss this Tuesday'' I'd copy Brian on this em,il but don't have his e1mil address.
>
> Please advise . Thanks.
>
> Judge Wayne Ande1sen (jet.)
> Mediator & Arbitmtor
> 847.650.6844 nubile
>
> .JAMS Oiicago
> 312.655.9191 Brooke Buczkowski
> Bbuczkowski@jam;adr.com
>
>
>




                                                                       CONFIDENTIAL                                               CinQ+MC000398
        Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 16 of 74 PageID 7319
Date: 9/20/2015 9:47:53 PM
From: "BrianWanca"
To : "Wayne Anden.en" , "David Oppenheim"
Cc : "Michael Addison"
Subject : RE: Con-q v Tanµi Bay Bucs

'Ibisi'i oothingnnre than theoifertheynnde at end ofour day. So we waited close to 3 week<;furmtbing .theystarled Ire rrediationat $200 per
:laxmurl:,erand ended with an an±Jiguom$300 oifer whichI assmred was $300 per fux llUlllJer.Judgeplease ask themrow mmy unique
murl:,erstheybelievethey are offeringLet's see ifwe agree on sorrethingso we can ewluate the fundfilll)unf; trey are oflering.




-------- Originaln~sage --------
From:Wayre Andersen<wral99l@aolcom >
Date:09/20/20158:47PM (GMT-06:00)
To: DavidOppenheim<doppemein@andersonwan:a.com>
Cc: MichaelAddi'ion<n@rralaw.net>, BrianWanca <bwanca@andersonwanca.com
                                                                      >
Subject Re: Con-q v Talllla Bay Bocs

I can't rem::mber but I'm guessing that they just formally offered 200 and perhaps insis ted on an in kind portion. Mark thinks it's worth m::eting again and he's in this
to settle it. Let's talk, maybe Tues day or Wednesday. How many fax machines were used'?

.Judge Wayne Andersen (ret.)
Mediator& Amitmtor
847.650.6844 rmbile

.IAMS Chicago
312.655.9191 Brooke Buczkowski
Bb11czkowski(q,jam;ad r.com




>O n Sep 20, 2015, at 8:42 PM, David Oppenheim<doppenheim: q;andei,onw.mca.com>           wrote :
>
> I think that's where they were when we broke up on 8/31, no ''
>
> --Original     Message---
> Frum Wayne Andersen [rm ilto•wm l99l@a ol.coml
> Sent : Sunday, September 20, 2015 5:50 PM
> To: Michael Addison ; David Oppenheim
> Subjec t: Orn-q v Tampa Bay Bucs
>
> Cientlem::n,
>
> I have a new offer from the defendant which ups its proposal from $200 to $300 perunique fax number in cash. or at claimants' option , $300 worth ofBuc s ticket s.
parking passes or vendors coupons . May we discuss this Tuesday'' I'd copy Brian on this email but don't have his email address.
>
> Please advise. Thanks.
>
> .Judge Wayne Andei,en (ret.)
> Mediator & Arbitrator
> 847.650.6844 ml bile
>
> .JAMS Oiicago
> 312.655.9191 Brooke Buczkowski
> Bbuczkowski @jamrndr .com
>
>
>




                                                                       CONFIDENTIAL                                               CinQ+MC000399
      Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 17 of 74 PageID 7320
Date : 9/21/2015 8:56:08 AM
From: "Wayne Ander..en"
To : "Brian Wanca"
Cc : "David Oppenheim", "Michael Addison"
Subject: Re: Con-q v TaD¥t Bay Bucs

Trere are about 130,000 uniquefuxnl.DIDers.

Ju.I~ WayneAndersen(ret)
Mediat.or& Arbitrator
847.650.6844 IDJbile

JAMS Chicago
312.655.9191 Brooke Buczkowski
Bbu:2kow:ski(i;"ili
               am;adr.com




On Sep 20, 2015, at 9:47 P:rvf,BrianWanca <bw;mca(wandersonwanc
                                                             a.com> ~ote:


     Thi'iis notbingrmre thanthe offerthey nnde at end of our day. So we waited close to 3 weeks for notbing.theysmrtedthe
     trediationat $200 per fuxnun:berarrl ended withan ani:,iguou<; $300 o:flermuch I assum:d wa'i $300 per fuxnun:i:Jer.
                                                                                                                       Judge
     please ask tremhow nnnyuniqu: nurmers theybelievethey are offering Let's see ifwe agree onsmretbing so we can evaluatethe
     furn armunt they are offering


     Still hrnu,y T-M,hik4( ; l TED"'"-"




     -------- Originaliressa~ --------
     From WayneArrlersen <wral 99l(waolcom>
     Date:09/20/20158:47 PM (GMf-06:00)
     To: DavidOppenheim<do_ppenhein@    andersonwanca.com>
     Cc: MichaelAddi-,on<n(.im::alaw.net>, BrianWanca <bwanca(wandersonwanca.com>
     Subject:Re: Con-q v Tarrpa Bay Bucs

     l canl rem,mber but I'm guessing that they just formally otlered 200 and perl1aps insisted on an in kind portion. Mark thinks it's worth meeting again
     and he's in this to settle it. Let's talk, maybe Tuesday or Wednesday. How many fax machines were used''

     Judge Wayne Ander.;en (ret.)
     Mediator & Arb itmtor
     847.650.6844 mobile

     .JAMS Oiicago .
     312.655.9191 Brooke Buczkowski
     Bbu czkowski (a;jam;adr.com




     > On Sep 20. 2015, at 8:42 PM , David Oppenheim< doppen h eirria;and ersonwanca com> wrote:
     >
     > I think that's where they were when we broke up on 8/31, no''
     >
     > ----Original Message----
     > Frum Wayne Andersen [mailto :wm l 99 1(a;,aol.coml
     > Sent: Sunday, September 20, 2015 5:50 PM
     > To: Michael Addison; David Oppenheim
     > Subject: Con-q v Tampa Bay Bucs
     >
     > C.entlemen,
     >
     > l have a new offer from the defendant which ups its proposal from$200 to $300 perunique fax number in cash , oral claimants' option , $300 worth of
     Bucs tickets, parking passes or vendors coupons.   May we discuss this Tuesday''    I'd cupy Brian un this email but donl have hb email address.
     >
     > Please advise. Thanks.
     >
     > .Judge Wayne Andersen (rel.)
     > Mediator & Arbitratur
     > 847.650.6844 nubile
     >
                                                                   CONFIDENTIAL                                              CinQ +MC000401
      Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 18 of 74 PageID 7321
Date : 9/21/2015 11:46:03 AM
From: "David Oppenheim"
To : "Wayne Anden.en" , "Brian'\Vanca"
Cc : "Michael Addison"
Subject : RE: Con-q v T:uqia Bay Bucs

So, they are proposing a fund of 131,011 x $300=$39,303,300?

With respect to another session, we think at least one of the Glazers needs to be there for it to work.


From:Wayne Andersen [mailto:wra1991@aol.com]
Sent: Monday, September 21, 2015 8:56 AM
To: Brian Wanca
Cc: David Oppenheim; Michael Addison
SUbject: Re: Con-q v Tampa Bay aics

lrere are about 130,000unique :faxnUIIlbers.

Ju:I~ WayneAndersen(ret)
Mediator& Arbitrator
847.650.6844 nnbile

JAMS Chicago
312.655.9191 Brooke Buczkowski
Bbtczkowski(wjam;adr.com




On Sep 20, 2015, at 9:47 PM, BrianWanca <bwancaCa
                                                >andersonwanca.com> wrote:

      Thi'iii;nothingtmre thanthe offerthey rmde at end of our day. So we waited close to 3 weeks for nothing.theystarted 1he
      mxiiationat $200 per Jaxnuniler ard ended withan an:biguoui;$300 o:fler~ch I assutred was $300 per :faxmnrl:Jer.Judge
      please ask tlemhow rmny uniqte mnrl:Jerstheybelievethey are offeringLet's see ifwe agree on somethingso we can evaluatethe
      furn atmmt they are offering


      Stntf1J11111J· T~M,bi\~4Gl TEDevire




      -------- Originalmessa~ --------
      From WayneAndersen<wra 199 l@aolc orri>
      Date:09/20/20158:47 PM (GMf-06:00)
      To: DavidOppenheim<doppenheirrfwandersonwanca.com>
      Cc: MichaelAddii;onqef ii;m;a)aw.net>, BrianWanca <bwanca(ii;andersonwanca.com>
      Subject:Re: Con-q v Tarrpa Bay Bucs

      I can1 rem!mber but I'm guessing that they just formally otlered 200 and pemaps insisted on an in kind portion. Mark thinks it's worth m!etin g aga in
      and he's in this to settle it. Let's talk, maybe Tuesday or Wednesday. How many faxm1chines were used''

      Judge Wayne Andersen (ret.)
      Mediator & Arbitrntor
      847.650.6844 mobile

      JAMS 01icago
      312.655.9191 Brooke Buczkowski
      Bbuczkows ki(a:jamsadr .com




      >   On Sep 20, 20.15, at 8:42 PM, David Oppenheim< dopp enh einti:i,and erso nwanca com> wrote:
      >
      >   I think that's where they were when we broke up on 8/31, no ''
      >
      >   ----Original Message----
      >   Frum Wayne Andersen fmailto :wra 1991(a ,aol.coml
      >   Sent: Sunday , September 20, 2015 5:50 PM
      >   To: Michael Addison; David Oppenheim
      >   Subject: Con-q v Tarqia Bay Bucs
      >
      >   C,entlem!n,
                                                                      CONFIDENTIAL                                           CinQ + M C000403
      Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 19 of 74 PageID 7322
Date : 9/21/2015 12:43:05 PM
From: "Wayne Andersen"
To : "Brian Wanca"
Cc : "David Oppenheim", "Michael Addison"
Subject: Re: Con-q v TatqXlBay Bucs

I thinkle roldIB he wouldgo thathighbut didn'tfonmllyofler it. Anyhow, I'llbomre the $39 millionoff themnow an:!let's see what they say.
Mester i~beingrespou~ive.

Jui~ WayneAndersen(ret)
Mediaror& Amitrator
847.650.6844 mobile

JAMS Chicago
312.655.9191 Brooke Buczkowski
Bbu:zkowski(a)jammdr.com




On Sep 21, 2015, at 12:13PM, BrianWan:a <bwan:a@andersonwanca.corri>wrote:


      I thought they offered $1Sm.



      BrianJ. Wanca
      ANDERSON+WANCA
      3701 Algonquin Road, Suite 500
      Rolling Meadows, IL 60008
      Ph: 847-368-1500
      Fax: 847-368-1501


      From: Wayne Andersen [ ma i lt o :w ra1991@aol. com1
      Sent: Monday, September 21, 201512:13 PM
      To: David Oppenheim
      Cc: Brian Wanca; Michael Addison
      Subject:Re: Con-q v Tampa Bay Bucs

      My gu:ss i~that 1heyare maintaining
                                        the claim;rrnde approachbut that theyll guaranteepayirent of more than $10 million,which
      theyofleredlast t:nre,correct?

      I agree re Galzers.

      I'llask re fundsiz.ean:!let you know theirresponse, ok?



      JudgeWayre .Andersen(ret.)
      Mediator & Arbitraror
      847.650.6844 ffi)bile

      JAMS Chicago
      312.655.9191 BrookeBuczkowski
      Bbuczkowsk;i(
                 wjamsadr.com




      On Sep 21, 2015, at 11:46AM, DavidOppeittim <doppenh;irrfa)andersonwanca.com>~ote:

            So, they are proposing a fund of 131,011 x $300=$39,303,300?

            With respect to another session, we th ink at Ieast one of the GIaze rs needs to be the re for it to work.


            From: Wayne Andersen [mailto :w ra 199l @aol.com]
                                                             CONFIDENTIAL                                        CinQ +MC000409
Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 20 of 74 PageID 7323
   Sent: Monday, September 21, 2015 8:56 AM
   To: Brian Wanca
   C.C:David Oppenheim; Michael Addison
   Subject: Re: Con-q v Tampa Bay Bucs

   There are about 130,000 uniqie:laxnurrbers.

   JudgeWayne Anlersen (ret.)
   Mediator & Arbitrator
   847.650.6844 lillbile

   JAMS Chicago
   312.655.9191 Brooke Bu:zkowski
   Bbuc2kowski@jam;adr.com




   On Sep 20, 2015, at 9:47 PM, Brian Wan:a <bwarra@andersonwarra.com> wrote:

         This is mdringTIDrethanthe ofter theyrmde at end of our day. So we wairedclose to 3 week-;fur
         mdring .they started tre irediationat $200 per :laxnurrber and enled with an ambigoous$300 offerwhich
         I assmred was $300 per :laxnunber. Ju:lgeplease ask them row nnny uniquenurrbers trey believetrey
         are offering.Let's see ifwe agree on soirethingso we can evaluatethe fundaUDllll.t trey are o:frering.


         ~1t ~1Jnlll}' T-Mobilt'4(l'L1EO.::vice




         -------- Originaln~sage --------
         From:Wayre Andersen<wral 991Cwaolcom>
         Date:09/20/20158:47 PM (GMf-06:00)
         To: DavidOppenheim<doppenhein@andersonwan::a.com>
         Cc: MichaelAddi<;on<n:@m:alaw.net>, BrianWanca <bwarra(wandersonwanca.com>
         Subject Re: Con-q v TampaBay Bu::s

         I can't rerrember but I'm guessing that they just formally offered 200 and perhaps insisted on an in kind portion. Mark
         thinks it's worth rreeting again and he's in this to settle it. Let's talk, maybe Tuesday or Wednesday. How many fax
         machines were used''

         .Judge Wayne Andersen (ret.}
         Mediator & Atbitrator
         847.650.6844 mobile

         .JAMS O1icago
         312.655.9191 Brooke Buczkowski
         BbuczkowskiC~lj
                       am;a dr com




         > On Sep 20, 2015, at 8:42 PM, David Oppenheim <do ppenhe irnii;andersonwa nca .com> wrote:
         >
         > I think that's where they were when we broke up on 8/31, no''
         >
         > ----Original Message---·
         > From Wayne Andersen [rmilto:wm)991/£i;      aoLcoml
         > Sent: Sunday, September 20, 2015 5:50 PM
         > To: Michael Addison; David Oppenheim
         > Subject: Con-q v Tampa Bay Burn;
         >
         > (',entlerren,
         >
         > I have a new offer from the defendant which ups its proposal tium$200 to $300 per unique fax number in cash, or at
         claimants' option , $300 worth of Bucs tickets, parking passes or vendors coupons. May we discuss this Tuesda y'' I'd
         copy Brian on this email but don't have his email address.
         >
         > Please advise. Thanks .
         >
         >Judge Wayne Ander.;en (rel.}
         > Mediator & Arbitrator
         > 847.650.6844 mobile
         >
         > .JAMS Chicago
                                                        CONFIDENTIAL                                              CinQ +MC000410
Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 21 of 74 PageID 7324
       > 312.655.9191 Brooke Buczkowski
       > Bbuczkowskira~jam; adr.com
       >
       >
       >




                                          CONFIDENTIAL       CinQ + M C000411
      Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 22 of 74 PageID 7325
Date : 9/27/2015 8:31:15 PM
From: "David Oppenheim"
To : "Wayne Ander..en"
Cc : "Brian Wanca" , "Michael Addison"
Subject: Re: Con-q v Tarqu Bay Bucs

We can di<;cusswhen I see you t.ollXlrrow
                                        .

Sent from my iPhone

On Sep 27, 2015, at 5:54 PM, Wayne Andersen <wra l 99 1Ca)
                                                         aol com> wrote:


      Gentlenrn,

      l\1ark has contacted ire t.osee what your respome i'i t.ohis last proposal I told himI'd ~t back t.ohimt.ollXlrrowaftemomL
      Perhaps y0u can givem: guidance.


      Judge Wayre Andersen (ret)
      Mediat.or& Arbitrator
      847.650.6844 llilbile

      JAMS Chicago
      312.655.9191 Brooke Buczkowski
      Bbuczkowski(a)j mrnadr.com




      On Sep 21, 2015, at 2:54 PM, Wayre Andersen <Ma l 99l (a)aolcom> wrote:


            lli'i offer i'iwithoutcaps or a guaranteedcommn fund.It's a sirrple offer t.opay any validclainnnt $300. I don't think
            hi'i clientwants to concede a sure 8 digitpayout in an ermil We probably reed to talk but my recollectioni'i tre sam:
            as Mr Addi'ion's.I'mguessingwewillnotbe able t.oget tliemata commm fundabove 20. What do you all think?
            Hon Wayne Andersen
            Mediator & Arbitrat.or
            847.650.6844

            On Sep 21, 2015, at 12:13PM, Brian Wanca <bwanca@andersonwanca.com> wrote:


                   I thought they offered $1Sm.



                   BrianJ. Wanca
                   ANDERSON+WANCA
                   3701 Algonquin Road, Suite 500
                   Rolling Meadows, IL 60008
                   Ph: 847-368-1500
                   Fax: 847-368-1501


                   From: Wayne Andersen [ mailto: wr a199l @aol.com ]
                   Sent: Monday, September 21, 201512:13 PM
                   To: David Oppenheim
                   Cc: Brian Wanca; Michael Addison
                   Subject:Re: Con-q v Tampa Bay Bucs

                   My guess is that trey are rmintainingthe clanrnmade approach but that theyll guaranteepayirent of llIJre
                   than $10 mllion,which they oflered last tiire, correct?

                   I agree re Galzers.

                   I'll a'ik re fundsize and let y0u know theirrespome, ok?

                                                           CONFIDENTIAL                                      CinQ + M C000423
Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 23 of 74 PageID 7326


       JuJ~ WayneAndersen(ret)
       Mediatnr& Amitrator
       847.650.6844 mJbil.e

       JAMS Chicago
       312.655.9191 Brooke Buczkowski
       Bboczkowsk;i(
                  wjam;adr.com




       On Sep 21, 2015, at 11:46 AM, DavidOppenheim<doppenhein@anl ersonwan:a.conP wrote:

            So, they are proposing a fund of 131,011 x $300=$39,303,300?

            With respect to another session, we think at least one of the Glazers needs to be there for
            it to work.


            From: Wayne Andersen [maHto:wra1991@aol.com]
            Sent: Monday, September 21, 2015 8:56 AM
            To: Brian Wanca
            Cc: David Oppenheim; MichaelAddison
            Subject: Re: Con-q v Tampa Bay Bucs

            There are about 130,000uniquefuxnun±,ers.

            JudgeWayne Andersen(ret.)
            Mediator & Arbitratnr
            847.650.6844 l1Ilbile

            JAMS Chicago
            312.655.9191 BrookeBuczkowski
            Bbuczkowski@jamsadr.com




            On Sep 20, 2015, at 9:47 PM, BrianWanca <bwanca(w:andersol1W311
                                                                         ca.com>wrote:

                  Thi-,i-,nothingmJre thanIre offertrey 1mde at end of our day. So we waited
                  close to 3 week'i Jormthing.theystarted the 1rediationat$200 per fuxmrnber
                  arr! ended with an ani:Jiguo11'i
                                                $300 offerwhichI assumx:Iwas $300 per fax
                  mmber. Judgeplease ask !rem.howmmy uniquemrnbers theybelievetheyare
                  offering.Let's see ifwe agree on smrethingso we can evaluatethe fundallIJunt
                  trey are offering


                  ~lt   i'ornnJ
                              ' f-Mll:nle-4G
                                           L1E lxvJl'e




                  -------- Origimliressage --------
                  From WayneAndersen<wra 199 l(w,aolcom>
                  Date:09/20/20158:47 PM (GMf-06:00)
                  To: DavidOppenlrim <doppenreinl@andersonwanca.conP
                  Cc: Michae!Addi'iOll <rr(wm::alaw.ret>, BrianWanca
                  <bwanca(w,andersonwanca.com>
                  Subject:Re:Con-q v Tan:paBay Bucs

                  I can't rerremberbut I'mguessing that they just formally offored 200 and pemaps insisted
                  on an in kind portion. Mark thinks it's worth rreeting again and he's in this to settle it.
                  Let's talk maybe Tuesday or Wednesday. How many fax machines were used' '

                  Judge Wayne Andersen (ret.)
                  Mediator & Arbitrator
                  847.650.6844 mobile

                  JAMS Oiicagu
                                                         CONFIDENTIAL                                       CinQ + M C000424
Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 24 of 74 PageID 7327
               312.655.9191 Brooke Buczkowski
               Bbu czkuws ki(djam; adr co m




               > On Sep 20, 2015, at 8:42 PM , David Oppenheim <dop penhei m'il,anderso nw,rn ca,com>
               wrote:
               >
               > I think that 's where they were when we broke up on 8/3 1, no''
               >
               > ---Original Message--
               > From Wayne Andersen fmailto :wrn1991(a~aol.coml
               > Sent: Sunday. September 20. 2015 5:50 PM
               > To: Michael Addison; David Oppenheim
               > Subject: Om-q v Tall1'Ja Bay Bucs
               >
               > C.entlemen,
               >
               > I have a ne w oiler fiu mthe defendant which ups its proposal from$200 to $300 per
               unique fax number in cash, or at claimant s ' option, $300 worth of Bu cs tickets, parkin g
               passes or vend ors coupons . May we discuss thi s Tuesda y'' I'd copy Brian on this email
               but don1 have his email addres s .
               >
               > Please advise. Thank s .
               >
               > Judge Wa yne Andersen (ret.)
               > Mediator & Arl:iitmtor
               > 847.650.6844 rmbile
               >
               >.IAMS Chicago
               > 312.655.9191 Brooke Buczkowski
               > Bb uczkowski(q;jam; adr. com
               >
               >
               >




                                                CONFIDENTIAL                                             CinQ+MC000425
      Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 25 of 74 PageID 7328
Date : 10/23/2015 2:06:16 PM
From: "David Oppenheim"
To: ""ra1991@aolcom", "rmrk.UEstert@l"~com"
Subject: Bucs settlement term sheet theITT
Attachm,nt : Bucs settlement term sheet theITT.docx;

This is meant to be Defendant's last offer placed into our structure, not where we are. We want to confirm that this is where you are and if so,
will respond with revised numbers. If not, we need to discuss.




                                                            CONFIDENTIAL                                      CinQ+MC000436
Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 26 of 74 PageID 7329



       Cin-0 Autos, Inc. v. Buccaneers Limited Partnership, Case No. 13-cv-1592
                          Principal Tenns of Class Settlement

1.   The parties will seek court approval of the following settlement to resolve all claims
     regarding the unsolicited facsimile advertisements successfully sent to 131,011 persons by
     or on behalf of Defendant from July 14, 2009 to June 9, 2010 (the "Class Period").

2.   Defendant will make available a total of $39,303,300.00 (the "Settlement Fund") to pay
     class member claims, to pay an incentive payment to each of the class representatives, and
     to pay attorney's fees and expenses to Class Counsel. Defendant need not segregate funds
     or otherwise create special accounts to hold the Settlement Fund. Defendant will not
     relinquish control of any money until payments are due. As described below, if the class
     member claims total less than an agreed percentage of the Settlement Fund. Otherwise,
     Defendant will keep all unclaimed funds.

3.   The Settlement Class will be defined as: "All persons from July 14, 2009 to June 9, 2010
     who were sent facsimile advertisements offering group tickets or individual game tickets
     for the Tampa Bay Buccaneers games and which did not display the opt-out language
     required by 47 C.F.R. §64.1200."

4.   The Settlement Fund will be distributed on a "claims-made" basis as follows:

     (a)    Payments to claiming class members. Defendant agrees to pay timely claims
            submitted by members of the Settlement Class. A settlement notice and claim form
            will be sent to the class members by facsimile. The pro rata share of the Settlement
            Fund before subtracting the payments in Paragraphs (b) and (c) below is $300.00.

     (b)    Incentive award to the class representative. Defendant agrees to pay and will not
            oppose or appeal a request for an incentive award of $15,000.00 from the
            Settlement Fund to each of the named plaintiffs for serving as the Class
            Representatives.

     (c)    Fees and expenses to Class Counsel. Defendant agrees to pay and will not oppose
            a request by Class Counsel (Brian J. Wanca of Anderson + Wanca and Michael C.
            Addison of Addison & Howard, PA) for attorney's fees in an amount equal to 30%
            of the Settlement Fund ($11,790,990.00), plus reasonable out-of-pocket expenses
            from the Settlement Fund.

     (d)    Reversion to Defendant. After making all required payments pursuant to this
            Paragraph 4, Defendant shall keep all unclaimed money in the Settlement Fund.

5.   Defendant will agree to a permanent injunction enjoining violations of the TCPA with
     language to be agreed upon.

6.   The Settlement Class will broadly release Defendant from claims arising out of or relating
     to Defendant's advertising faxes during the Class Period (see class definition above). The
     Settlement Class will not release claims regarding advertising faxes sent after the Class
     Period.


                                    Term Sheet - page 1
                                     CONFIDENTIAL                             CinQ+MC000437
Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 27 of 74 PageID 7330



7.             In addition to the Settlement Fund, Defendant shall pay the cost to retain a third party
               claims administrator who will issue the class notice by facsimile and publication, receive
               the claim forms, assist class members in completing and submitting forms, and provide a
               list of accepted and rejected claims to counsel for the parties. The decision of the claims
               administrator regarding whether a claim is valid is final and binding on the parties. Upon
               request, the third party claims administrator will provide copies of all claim forms to
               counsel for the parties.

8.              This term sheet constitutes a binding agreement if accepted. The parties will submit a
                formal written settlement agreement and other papers necessary to obtain the Court's
                preliminary and final approval of this settlement. Within 14 days after this term sheet is
                signed, Plaintiff's counsel will draft and provide such documents for Defendant' review,
                revisions, and approval. The parties anticipate seeking preliminary approval from the
                Court within 28 days of signing this term sheet.

BUCCANEERS LIMITED                                              PLAINTIFF AND THE
PARTNERSHIP                                                     SETTLEMENT CLASS

By:    -------------
                                                                By:
Its:   -------------
                                                                         Michael C. Addison
                                                                         Brian J. Wanca
Dated:                                                                   Their Attorneys


                                                                Dated:




                                                Term Sheet - page 2
                                                  CONFIDENTIAL                            CinQ+MC000438
      Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 28 of 74 PageID 7331
     PROOF OF CLAIM-                             Cin-O Autos, Inc. v. Buccaneers Limited Partnership, Case No. 13-cv-1592

You Must Complete All THREE Steps to Claim a Share o[the Settlement Fund:

1.     You Must Provide Your Contact Information.

       Name:   -------------------------------



       Company:          -----------------------------



       Address:      -----------------------------



       City/State/Zip Code:

       Fax Number(s):
                                           [List all numbers. You may attach a separate sheet.]

2.     You Must Verify Ownership of the Fax Number(s) Listed in #1 above:

       (a)     "The fax number(s) identified above or attached to this Proof of Claim was/were mine or my
               company's from July 14, 2009 to June 9, 2010."


                                                               (Sign your name here)


       (b)     The fax number(s) identified in No. 1 above or attached to this Proof of Claim was not/were not
               mine or my company's throughout the period from July 14, 2009 to June 9, 2010. Explain when
               you obtained the fax number(s) identified in No. 1 above or attached to this Proof of Claim:




                                                               (Sign your name here)

3.     You Must Return this Claim Fonn by (90 days)                                   , 2015:

       a.      Fax this Claim Form to: <fax number for claims<

               OR

       b.      Mail this Claim Form to: [CLAIMS ADMINISTRATOR]

               OR

       c.      Submit this claim form electronically at [website]




                                                                Term Sheet - page 3
                                                                 CONFIDENTIAL                         CinQ+MC000439
      Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 29 of 74 PageID 7332
Date: 10/23/2015 2:12:24 PM
From : "Wayne Auden.en"
To : "David Oppenheim"
Cc : "mat"k.mester@l":com"
Subject: Re: Bucs settlement term sheet them;

l\1m:k,

It wouldbe helpfulto know your projectedclaimsrate.

Jm~ WayneAndersen(ret )
Mediator& Arbitrator
847.650.6844 JU)bile

JAMS Chicago
312.655.9191 Brooke Buczkowski
Bbu;:.zkowski(a)
             j am;adr.com




On Oct 23, 20 t5 , at 3:06 PM, DavidOppenreim<dowenheinfwandersonwanca.coni> wrote:


      This is meant to be Defendant's last offer placed into our structure, not where we are. We want to confirm that this is where you
      are and if so. will respond with revised numbers . If not, we need to discuss.

      <Bucssettlerrenttermsheet theirs.docx>




                                                           CONFIDENTIAL                                     CinQ +MC000440
        Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 30 of 74 PageID 7333
Date : 10/25/2015 5:32:24 PM
From: "l\1ARK.MES1ER@l":com"
To: ""ra1991@aolcom", "David Oppenheim"
Subject : RE: Bucs settlement term sheet the~

Judge -As you probably recall. Brian estinnted the likely claim-in mte at 5% during our initial irediation session in August. In our view. that is a fairly reasonable
estinnte. though we think the actual claim-in mte will likely be lower and lillre in the mnge of]% to 2%. given the nature of the claim.. the fact that so rrn1chtim:: has
passed since the faxes were allegedly sent and the Bucaneers' position in the comrrmnity.

Best regards.




From Wayne Ander..en
Sent: Friday. October 23. 201512:12:21 PM
To: David Oppenheim
Cc: Mester. Mark (CH)
Subject: Re: Bucs settleirent term sheet theirs

Maik.

It would be helpfi.1!to know your projected claim. mte.

Judge Wayne Andersen (ret.)
Mediator & AllJitmtor
847.650.6844 nubile

JAMS Chicago
312.655.9191 Brooke Buczkowski
Bbuczkowski(«;ja!Thadr.com<nnilto:Bbuczkowski@jalThadr.com>




On Oct 23. 2015. at 3:06 PM. David Oppenheim<doppenheirr(«Jandersonw.inca.com<mailto:doppenheirr(«Jandersonw,mca.com>>                wrnte:

This is ireant to be Defendant's last offer placed into ourstrncture. not where we are. We w.int to confirm that this is where you are and ifso. will respond with
revised number... If not. we need to discuss.
<Bucs settleirent term sheet theirs.docx>

This ennil nny contain nnterial that is confidential. privileged and/or attorney wmk product for the sole use of the intended recipient. Any review. reliance or
distribution by others orfo1warding without express pennission is strictly prohibited. If you are not the intended recipient. please contact the sender and delete all
copies.

Latham& Watkins LLP




                                                                       CONFIDENTIAL                                                CinQ+ M C00044 l
       Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 31 of 74 PageID 7334
Date : 10/25/2015 9:08:08 PM
From: "Wayne Andersen"
To : "David Oppenheim"
Subject : Claim; rate

If the nonml clailThmte is 5% (yourestinnte). then this should be about half that because the faxes are so long ago orso Maik believes.

Judge Wayne Andersen (ret.)
Mediator & AllJitmtor
847.650.6844 nubile

JAMS Chicago
312.655.9191 Brooke Buczkowski
Bbuczkowski(«;ja!Thadr.com




                                                                    CONFIDENTIAL                                             CinQ+MC000443
       Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 32 of 74 PageID 7335
Date: 11/14/2015 8:36:19 AM
From: "Wayne Andel1'en"
To: "Mark Mester"
Cc: "David Oppenheim"
Subject: F\\d: Bucs settlement term sheet them;
Attachment: Bucs settlement term sheet them;.docx;ATID000l.htm;

Mmk,

Please forgivemy delay.;inresponding l'w been happilyeitaugled in arbitrationrearing;whichwere subject to rigidtun:deadlines,so my
energieswere diverted.

I've talkedwith Daw about tlx term sheet 1~ sent to you on Oct 5 whichi'i attached rereto. Whilehe pluggednun:bersintoit, he~          tmse as
            not as numbersIx agrees to. lfa thoughtwas to agree to a structure,su::has the ore in tlx term sheet, and then colllrellCetre debate
illu;trat:ive,
over exactlyhow IlllChshouldget paid. I beliew theywill insi'iton a commn fund,but the possiblepointof convergeocei'i uocertain. I have my
own idea<;
        .

fu any ewnt, ifyou agree with the structurein the proposed term sheet, we can begintre nnney battle. If )OU advocate changes, Daw's
suggestioni,;;that we work themout row before troving to the :fimncialtug of war. Whilere's anxnable to gettingtogetrer, a,;;am I, he thinkswe
can perhaps work thisout by phone and email.

I've copied Dave on thi,;;,
                         so he can c~    inwith any thoughtsor correctionsin myunderstanding.

Wayne

Julge Wayne Andersen(ret )
Mediator& Aroitrator
847.650.6844 trobile

JAMS Chicago
312.655.9191 Brooke Buczkowski
Bbu::.zkowski(@.iam;adr.com




Beginforwardediressage:


      From:DavidOppenheim<doppenheirrfwan:lersonwaoca.com>
      Date: October 5, 2015 at 12:05:34PM CDT
      To: Wayre Andersen<wral 991Cwa   olcom>, 'irnrk.m, ster@lw.com'' <nmk.m,ster@lw.com>
      Cc: BrianWanca <bwanca@an:lersonwarra.com>, 'Tvfichael  Addi,;;on(M@m:alaw.net)" <MCwm:alaw.net>
                                                                                                    , Ross Good
      <qpod(wandersonwanca.com>
      Subject:Bucs settlement term sheet them;


      CONFIDENTIALSITTLEMENTCOMMUNICATION

      Judge Andersen passed on the Bucs latest counter. I apologize that I am just now getting back to this but I was out last week.
      Plugging your numbers into our term sheet yields the attached. Is this what you propose ? If not, what is different? It makes
      sense to us to make sure we are comparing apples to apples and work out structural issues so that we can move fo rward. Please
      let us know. I am available to discuss if you want. Thanks.

      David M. Oppenheim
      Attorney at Law
      Anderson+ Wanca
      3701Algonquin Rd., Suite 500
      Roi Ii ng Meadows, IL 60008
      p-(847) 368-1500
      f-((847) 368-1501




                                                            CONFIDENTIAL                                     CinQ +MC000445
       Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 33 of 74 PageID 7336
Date : 12/7/2015 3:50:21 PM
From: "Wayne Ander..en"
To : "David Oppenheim"
Subject: F\\d: Cin-Qv. Bucs - Settlement Discussions/ Fees

Let's discu;s.

Ju:I~ Wayne Andersen(ret )
Mediator & Arbitrator
847.650.6844 mJbile

JAMS Chicago
312.655.9191 Brooke Buczkowski
Bbu::.:zkowski(a)
               jam;adr.com




Beginforwardediressage:


      From:<MARK.MES1ER@lw.com>
      Date: Decerrber 2, 2015 at 3:30:55PM CST
      To:<wral99l(waol com>
      Cc: <KathleenI .a)l),(ailw
                               .cmn>
      Subject:Cin-Qv. Bucs - Settlement Discussions/ Fees
      Reply-To: <MARK.MESTER(        a)lw.com>


      Dear Judge Andersen - Thank you again for taking the time to talk to Kate and me on November 18, 2015 regarding
      the above-captioned matter. We very much appreciate your continuing efforts to help the parties and their counsel
      reach an amicable resolution of this matter. Since our discussions on November 18th, we have had a chance to
      discuss this matter with our clients and are now prepared to make an offer.

      Like you, we are encouraged by the fact that there is apparently agreement in principle as to what the relief should be
      for members of the proposed class, and given that agreement, we are of the view (and we understand you share our
      view) that it would now be appropriate to discuss fees for class counsel.

      As yau know, we requested back in August the current lodestar figure for class counsel in this case , and we have not
      yet received that information. Accardi ngly, we are somewhat hampered in our ability to address fees or make a
      proposal. Nevertheless, we know what the Buccaneers have spent to date on this case, and I think we have some
      sense of what the lodestar figure of Plaintiffs' counsel likely is or should be. Accardi ngly, what we are trying to
      accomplish with this email is to make an offer that represents a reasonable estimate of the lodestar of class counsel
      times a reasonable multiplier. Obviously, both of those numbers are negotiable, particularly if we receive
      information as to what the lodestar of class counsel actually is, and by no means do we mean to suggest in the
      making of this offer that it is a take it or leave it proposition. To the contrary, it is simply a good faith effort by our
      clients and us to address the issue offees, notwithstanding the fact that we do not currently know what the lodestar of
      class counsel is in this case and likewise do not know what fee arrangement they have with their clients. (That
      information was requested in discovery but has not yet been provided.)

      With that background in mind, the Buccaneers are prepared to offer and agree to a fee to class counsel of $2.1
      million subject to a clear-sailing provision. We are also willing to address the issue of costs separately, but since we
      don't know what costs have been incurred by class counsel , we obviously are not in a position to make a proposal
      with respectto costs atthis time. This offer contemplates a claim-in structure and terms otherwise consistent with
      the offer we last conveyed to you on September 17, 2015.

      If yau could convey our offer to class counsel , we would be most appreciative. And if you or they have any questions,
      we will certainly do our best to answer them as quickly as possible. There is, however , a fair amount of activity
      scheduled to occur in this case in the next several weeks and month, so we would really Iike to reach a resolution
      soon if at all possible, lest both sides spend a lot of ti me and money that they could otherwise devote to more
      worthwhile pursuits.

      Best regards.

      Mark S. Mester

      LATHAM & WATKINS LLP
      330 North Wabash Avenue, Suite 2800
                                                        CONFIDENTIAL                                   CinQ +MC000449
       Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 34 of 74 PageID 7337
Date : 12/7/2015 4:21:22 PM
Flum: "David Oppenheim"
To : "Wayne Auden.en"
Cc : "Brian Wanca"
Subject: RE: Cin-Qv. Bucs -- Settlem mt Discussions / Fees

There appears to have been a miscommunication somewhere along the line. We have not agreed on a claims-made settlement. We have
indi cated that we would agree to a common fund settlement under which defendant would be allowed a reversion of unclaimed funds. We
have most recently attempted to plug the dribs and drabs of partial offers we had gotten from them to date into that structure seeking
confirm ation th at that was, in fact, what they were contemplating. The below e-mail confirms that it apparently is not.

Let me be clear : we are proposing a common fund settlement. This is the type of settlement recently discussed in Poertne r v. Gillette Co., 618
Fed.Appx. 624,628 (11th Cir. 2015) (discussing Camden I Condo. Ass'n v. Dunkl e. 946 F.2d 768, 770, 774, 775 (11th Ci r.1991)). That is the one and
only circumstance in which we would consider a claims structure and process.

In such a settlement, the fees are a percentage of the fund. id. Typically 25%. /d. That is what was in our proposal and we do not expect to
deviate from that given that it is the "benchmark" for the j urisdiction. Id.

As such, "lodestar " is entirely irrelevant . An offer of a $2.1 million fee would correspond to a settlement fund of $8.4 million , which is not even
in the galaxy of what would be reasonab le in this case-and far be low what we believed to be their last offer. If they expect any further
interest from us on the settlement front, we need to get beyond the shell games and get a meaningful complete, common f und offer to which
we can respond.

David M. Oppenheim
Attorney at Law
Anderson + Wanca
3701Algonquin Rd., Suite 500
Rolling Meadows, IL60008
p-(847) 368-1500
f-((847) 368-1501




From: Wayne Andersen [mailto:wra1991@aol.com]
Sent: Monday,December7, 2015 3:50 PM
To: DavidOppenheim
Subject: Fwd: Cin-Q v. &Jes-- Settlement Discussions/ Fees


Let's discuss.

JudgeWa:;ne Andersen{ret.)

Mediator& Arbitrator

847.650.6844 mobile



JAMS Chicago

312.655.9191 Brooke Buczkov,ski

Bbuczkow.;ki@iamsadr.com




Beginforwardedmessage:

      From: <MARK.MESTER@lw.com>
      Date: December2, 2015 at 3:30:55 PM CST
      To: <wra1991@aol.com>
      Cc: <Kathleen.Lally@lw.com>
      Subject Cin-Q v. Bucs- Settlement Discussions/ Fees
      Reply-To:<MARK.MESTER@lw.com>

      Dear Judge Andersen - Thank you again for taking the time to talk to Kate and me on November 18, 2015 regarding
      the above-captioned matter. We very much appreciate your continuing efforts to help the parties and their counsel
                                                              CONFIDENT IAL                                       CinQ +MC000451
Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 35 of 74 PageID 7338
reach an amicable resolution of this matter. Since our discussions on November 18th, we have had a chance to
discuss this matter with our clients and are now prepared to make an offer.

Like you, we are encouraged by the fact that there is apparently agreement in principle as to what the relief should be
for members of the proposed class , and given that agreement, we are of the view (and we understand you share our
view) that it would now be appropriate to discuss fees for class counsel.

As you know, we requested back in August the current lodestar figure for class counsel in this case, and we have not
yet received that information . Accordingly, we are somewhat hampered in our ability to address fees or make a
proposal. Nevertheless, we know what the Buccaneers have spent to date on this case, and I think we have some
sense of what the lodestar figure of Plaintiffs ' counsel likely is or should be. Accordingly , what we are trying to
accomplish with this email is to make an offer that represents a reasonable estimate of the lodestar of class counsel
times a reasonable multiplier. Obviously, both of those numbers are negotiable, particularly if we receive
information as to what the lodestar of class counsel actually is, and by no means do we mean to suggest in the
making of this offer that it is a take it or leave it proposition. To the contrary, it is simply a good faith effort by our
clients and us to address the issue offees, notwithstanding the fact that we do not currently know what the lodestar of
class counsel is in this case and likewise do not know what fee arrangement they have with their clients. (That
information was requested in discovery but has not yet been provided. )

With that background in mind, the Buccaneers are prepared to offer and agree to a fee to class counsel of $2.1
million subject to a clear-sailing provision. We are also willing to address the issue of costs separately , but since we
don't know what costs have been incurred by class counsel, we obviously are not in a position to make a proposal
with respectto costs atthis time. This offer contemplates a claim-in structure and terms otherwise consistent with
the offer we last conveyed to you on September 17, 2015.

If you could convey our offer to class counsel, we would be most appreciative. And if you or they have any questions,
we will certainly do our bestto answer them as quickly as possible . There is, however, a fair amount of activity
scheduled to occur in this case in the next several weeks and month, so we would really like to reach a resolutio n
soon if at all possible , lest both sides spend a lot of ti me and money that they could otherwise devote to more
worthwhile pursuits.

Best regards.

Mark S. Mester

LATHAM & WATK INS LLP
330 North Wabash Avenue, Suite 2800
Chicago , IL 60611
Direct Dial: +1.312.876.7623
Fax: +1.312.993.9767
Email: mark.mester@ lw.com
http://www.lw.co m

This email may contain materialthat is confidential,privilegedard/or attorneywork productfor the sole use of the intended recipient. Any
review,relianceor distributionby others or foiwardingwithout express permissionis strictly prohibited. If you are not the intended
recipient,pleasecontact the senderand delete all copies.

Latham& Watkins LLP




                                                        CONFIDE NTIAL                                       CinQ +MC000452
        Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 36 of 74 PageID 7339
Date : 12/7/2015 5:39:35 PM
From: "Wayne Andersen"
To: "David Oppenheim", "Mark Mester" , "Kathleen Lally"
Subject : Bucs

Counsellor...

I'msendingthis   ennil to both sides to try to nnke sure we are on the sam:: tmck. Here is what I believe the plaintiff is willing to consider:

Plaintiff would agree to settle based on the creation ofa corrnmn fi.md from which clainnnts would be paid $500 on a claim. nnde basis. costs would be paid.
plaintiffs attorneys could request without opposition fees equal to 25% of the fi.md and. after those payirents were nnde. the balance would revert to the defendant.
Plaintiffs assumption is that Carrrlen 1 Condo v. Dunkle. 946 F.2nd 768. is the appropriate legal guide in the Circuit.

If detkndant accepts this strncture. plaintiff suggests that the detkndant put a dollar arruunt on the size ofthe corrnmn fond it would be willing to create.

Marl<..I'd be happy to discuss this tonight ortommow      if you'd like.

Judge Wayne Andersen (ret.)
Mediator & AllJitmtor
847.650.6844 nubile

JAMS Chicago
312.655.9191 Brooke Buczkowski
Bbuczkowski(«;ja!Thadr.com




                                                                           CONFIDENTIAL                                             CinQ+MC000453
          Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 37 of 74 PageID 7340
Date : 1/12/2016 8:32:27 AM
From: "David Oppenheim"
To : "Wayne Andersen"
Cc: "Brian Wanca" , "Michael Addison"
Subject : Re: Bucs

We were never at $39M. That     WJ,S   our(apparently incorrect) ver..ion of their prior proposal. We talked about this.

These number.. are nowhere near of interest. I'd be looking for a fi.md of about $92M. where they could expect to pay about $32M. about a third of what they are
paying DT C'.emldMcCoy.

They can do it or not. but once we get a class certified. we're not going to be talking about rever..ionaiy stmctures anyrrure.

Sent from my iPhone

> On Jan 12. 2016. at 7:41 AM. Wayne Andersen <wra1991(«Jaol.com>wrnte:

> Dave.

> In at OHare aw.iiting my flight to Miami where we will be for a mmth. Mark called re Bucs and he's ready to negotiate. May we talk this afternoon'? His last offer
w..ts a $2.1 but that WJ,S just fees. That WJ,S a response to your $39 million dennnd. If you drup to 29. I think he'll jump to about $10 as a corrnmn fi.md and off we
>Will go.

>Hon.Wayne Ander..en
> Mediator & Arbitmtor
> 847.650.6844




                                                                         CONFIDENTIAL                                             CinQ+MC000458
       Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 38 of 74 PageID 7341
Date: l/15/201611:16:05 AM
From: "David Oppenheim"
To : "Wayne Anden.en''
Cc : "Brian Wanca" , "Michael Addison(M@nralaw.net)"
Subject : RE: Bucs

Yes.

--Original Message--
From Wayne Andersen [rmilto :wr,d99 1!,:i:aol.co m]
Sent: Friday. January 15. 2016 11:15 AM
To: David Oppenheim
Subject: Bucs

Ok. Here's yourproposal:

You propose a settlement at $500 perdairmnt on a claims ITT1de     basb. Assuming 350,000 faxes. that creates a potential fond of$175 ,000.000 which you agree to cap at
$92 million, so we will call the potential fond a "virtual" fond. Assuming a 5% daimrnte, defendant will pay about $8.75 in claims. Assuming the court awmds a fee of
25% ofthe virtual fund , you get a fee of$23 million, thus the estirmte payout by defendant of$32 million. Girrect?

Judge Wayne Andersen (ret.)
Mediator& Aroitmtor
847.650.6844 mobile

.IAMS Chicago
312.655.9191 Brooke Buczkowski
Bbuczkowski(q,jamsadr.com




                                                                      CONFIDENTIAL                                              CinQ +MC000465
       Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 39 of 74 PageID 7342
Date : 1/15/2016 11:14:51 AM
From: "Wayne Andersen"
To : "David Oppenheim"
Subject : Bucs

Ok. Here's your proposal:

You propose a settleirent at $500 perdainnnt on a dailTh nnde basis. Assuming 350.000 faxes. that creates a potential fi.md of$175.000.000 which you agree to cap at
$92 million. so we will call the potential fi.1nda "virtual" fond. Assuming a 5% claimmte. detkndant will pay about $8.75 in clailTh. Assuming the court aw,uds a fee of
25% ofthe virtual fi.md. you get a fee of$23 million. thus the estinnte payout by defendant of$32 million. Correct'?

Judge Wayne Andersen (ret.)
Mediator & AllJitmtor
847.650.6844 nubile

JAMS Chicago
312.655.9191 Brooke Buczkowski
Bbuczkowski(«;ja!Thadr.com




                                                                      CONFIDENTIAL                                              CinQ+ M C000464
       Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 40 of 74 PageID 7343
Date: l/15/201611:16:05 AM
From: "David Oppenheim"
To : "Wayne Anden.en''
Cc : "Brian Wanca" , "Michael Addison(M@nralaw.net)"
Subject : RE: Bucs

Yes.

--Original Message--
From Wayne Andersen [rmilto :wr,d99 1!,:i:aol.co m]
Sent: Friday. January 15. 2016 11:15 AM
To: David Oppenheim
Subject: Bucs

Ok. Here's yourproposal:

You propose a settlement at $500 perdairmnt on a claims ITT1de     basb. Assuming 350,000 faxes. that creates a potential fond of$175 ,000.000 which you agree to cap at
$92 million, so we will call the potential fond a "virtual" fond. Assuming a 5% daimrnte, defendant will pay about $8.75 in claims. Assuming the court awmds a fee of
25% ofthe virtual fund , you get a fee of$23 million, thus the estirmte payout by defendant of$32 million. Girrect?

Judge Wayne Andersen (ret.)
Mediator& Aroitmtor
847.650.6844 mobile

.IAMS Chicago
312.655.9191 Brooke Buczkowski
Bbuczkowski(q,jamsadr.com




                                                                      CONFIDENTIAL                                              CinQ +MC000465
         Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 41 of 74 PageID 7344
Date : 1/15/2016 11:38:42 AM
From : "Wayne Andel1'en"
To : "David Oppenheim"
Subject: Re: Bucs

Thanks .

.Judge Wayne Andersen (ret.)
Mediator & Atb ittator
847.650.6844 nubile

.JAMS Chicago
312.655.9191 Brooke Buczkowski
Bb uczkows ki@,jam;adr.com




>-On .Jan 15,2016, at 12:16PM, David Oppenheim<doppenheim'.g,andersonwanca.com>           wrote:

> Yes.
>
> --Original Message---·
> From Wayne Andersen [mailto:wr..t199 J(i./~
                                           ,aol.coml
> Sent: Friday, January 15, 201611 ; !5 AM
> To: David Oppenheim
> Subject: Bucs
>
> Ok. Here's your propos al:
>
> You propose a settlement at $500 per clainnnt on a claims made basis. Assuming 350,000 faxes, that creates a potential fond of$175 ,000,000 which yo u ag,ee to cap
at $92 million, so we will call the potential fond a "virtual" fund. Assuming a 5% claimrnte , defendant willpay about $8.75 in claim;. Ass uming the court awards a fee
of25% of the virtual fond , you get a fee of$23 million, thus the estinnte payout by defendant of$32 million. Correct''
>
> Judge Wayne Andeisen (ret .)
> Mediator & Arbitrntor
> 847.650.6844 =bile
>
> .JAMS Chicago
> 312.655.9191 Brooke Buczkowski
> Bbuczkowski@jam;adr .com
>
>
>




                                                                      CONFIDENTIAL                                              CinQ+ MC000466
        Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 42 of 74 PageID 7345
Date : 1/28/2016 11:03:44 AM
From : "Wayne Andel1'en"
To : "David Oppenheim"
Cc : "BrianWanca" , "Michael Addison(M@nralaw.net)"
Subject: Re: Bucs

Brian and Dave,

I bdieve that the Bucs rrny be willing to spend up to $20 million to settle this. Mark will discuss with them this afternoon. ls it worth rrediatin g''

Hon, Wayne Andersen
Mediator& Arbitmtor
847.650.6844

> On Jan 15, 2016, at l2:16 PM. David Oppenheim <doppenheirr( q,andersonw,mca .com:>wrote :
>
> Yes.
>
> --Original Message---
> From Wayne Andersen [mailto:wr.1199](ti~aol.coml
> Sent: Friday, January 15,201611:15 AM
> To: David Oppenheim
> Subject: Bucs
>
" Ok. Here's your proposal:
>
> You propose a settlerrent at $500 perclairrnnt on a claims made basis. Assuming 350,000 faxes. that creates a potential fond of$175 ,000,000 which y ou agree to cap
at $92 million, so we will call the potential fond a "virtual" fond . Assuming a 5% claim rate, defendant will pay about $8.75 in claims. Assuming the court aw.irds a fee
of25% of the vi1tual fimd. you get a fee of$23 million. thus the estirrnte payout b y defendant of$32 million. Correct''
>
> .Judge Wayne Ande1sen (ret.)
> Mediator & Arbitrator
> 847.650.6844 rrubile
>
> JAMS Chicago
> 312.655.9191 Brooke Buczkowski
:> Bbuczkowski(q;jamsadr.com
:>
>
>




                                                                        CONFIDENTIAL                                                CinQ +MC000467
         Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 43 of 74 PageID 7346
Date : 1/28/2016 11:25:45 AM
From: "BrianWanca"
To : "Wayne Ander..en", "David Oppenheim"
Cc : "Michael Addison (M@nralaw.net)"
Subject : RE: Bucs

we need them to put their oiler in the forrnofthe term sheet we gave them


Brian J. Wanca
ANDERSON+WANCA
3701 Algonquin Road, Suite 500
Rolling Meadows , IL 60008
Ph: 847-368-1500
Fax: 847-368-1501


--Ori ginal Message-
From Wayne Ander.;en [rruilto :wra l99l !a)ao l.co m]
Sent: Thur.;day, January 28. 2016 I 1:00 AM
To: David Oppenheim<doppenhein(q]ander.;onwanca.com>
Cc: Brian Wanca <bw,rnca(0,tndersonw,rnca.com>; Michael Addison (M@mcalaw.net) <M@mcalaw .net>
Subject: Re: Bucs

Brian and Dave,

I believe that the Bucs mty be willing to spend up to $20 million to settle this. Mark will discuss with them this afternoon . ls it worth rrediatin g '?

Hon. Wayne Andersen
Mediator& Aroitmtor
847.650.6844

> On .Ian 15,2016, at 12:16PM, David Oppenheim <doppenhein(0,tndersonwanca.com>              wrute:
>
> Yes.
>
> ---Original Message---
> From Wayne Andersen [rruilto :wml 99 1(a~ao LCilm]
> Sent: Friday, Janu ary 15, 20161 1; !5 AM
> To: David Oppenheim
> Subject: Bucs

> Ok. Here's your proposal:
>
> You propose a settlement at $500 per claimant on a claims made basis . Assuming 350,000 faxes, that creates a potential fond of$175,000.000 which you ag1ee to cap
at $92 million, so we will call the potential fund a "virtual" fund. Ass uming a 5% claim rate, defondant will pay about $8.75 in claims. Ass uming the co urt award s a foe
of25% of the virtual fimd, you get a foe of$23 million, thus the estimate payout by defondant of$32 million. Correct''

> .T11dgeWayne Ande1sen (ret.)
> Mediator & Arbitrntor
> 847.650.6844 mobile
>
> .TAMSChicago
> 3 12.655.9191 Brooke Buczkowski
> Bbuczkowski@jamsadr.com
>
>
>




                                                                         CONFIDENTIAL                                                 CinQ+ MC000468
       Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 44 of 74 PageID 7347
Date : 2/15/2016 3:00:23 PM
From: "Wayne Andersen"
To: "Brian Wanca" , "David Oppenheim"
Cc : "Wayne Andersen"
Subject : Bucs

Brian and David.

The Bucs offer to settle by the creation of a $16 million dollar corrnmn fi.md with class irembers who claim in receiving $300 per unique number held. fi.111
                                                                                                                                                           reversion to
the Bucs ofundaiired fi.mds at the end of the claim. process and the agreeirent of the Bucs to payirent of25% ofthe fond to plaintiffs counsel. The claim. process
and wording of the settleirent agreeirent will be detennined.

I don't know how rrmch higher they'll go. but I trnst this will inspire an enticing counter dennnd.
Please feel free to call m::.

Spend a lillirent focusing on C'.eorgeWashington today-a great nnn !

Judge Wayne Andersen (ret.)
Mediator & AllJitmtor
847.650.6844 nubile

JAMS Chicago
312.655.9191 Brooke Buczkowski
Bbuczkowski(«;ja!Thadr.com




                                                                       CONFIDENTIAL                                             CinQ+ M C000469
        Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 45 of 74 PageID 7348
Date: 2/16/2016 3:08:09 PM
From: "Brian Wanca"
To : "Wayne Anden.en" , "David Oppenheim"
Cc : "m'.@mcala\\:net"
Subject: RE: Bucs- fi-e408 confidential settleIIEnt coIIIIImication

.Judge, we have repeatedly asked fora written term sheet from the defaddressing the material term; ofan ofter. Defhas reli.ised to provide such a term sheet so we
have nothing to consider. lfthe otforyou forwarded to us w.1s reduced to a term sheet and identified the material term; we w.1nt to see addressed. it would be well
short of what is needed to resolve this case. Def should corrq,lete the discovery and respond to class cert motion . Thank yo u for youretforts but this is not
progressing to a resolution .

Brian .I. Wanca
ANDERSON+WANCA
3701 Algonquin Road. Suite 5CX)
Rolling Meadows , IL 60008
Ph : 847-368-1500
Fax: 847-368-1501


-Original    Message--
From Wayne Andersen fm 1jlto :wrnl99 1/a:ao Lco m]
Sent : Tuesday , Febrnary )6, 2016 2:53 PM
To: Brian Wanca <liw.1nca(q;andersonw.1nca.com>; David Oppenheim<doppenheirr(i_i,andersonw.1nca.com >
Subject: Re: Bucs

Brian and Dave,

Have you had a chance to discuss this'' Mark says there is a b rieflull due to his expert's surgery and he'd like to try to settle during that lull. Shall we talk'' I know
he rret with his clients so their attention is focused.

Judge Wayne Andersen (ret.)
Mediator & A tb itr.1tor
847.650.6844 nubile

.JAMSChicago
312.655.9191 Brooke Buczkowski
Bbuczkowski(q)jamsadr.com




> On Feb 15, 2016, at 3:00 PM , Wayne Andersen <wm1991@aol.corri>wro1e:
>
> Brian and D.1vid.
>
> The Bucs otlerto settle by the creation ofa $16 million dollar common fond with class rrembers who claim in receiving $300 per unique number held , foll reversi on
to the Bucs of unclaimed fimds at the end of the claim; process and the agreerrent of the Bucs to payrrent of25% of the fond to p laint iff.; counsel. The claims
process and wording of the settlerrent agreerrent will be determined .
>
> I don't knowhow much higher they'll go, but I tmst this will inspire an enticing counter demand.
> Please feel free to call rre.
>
> Spend a morrent focusing on C'.eorge Washington tod ay--a great man!
>
> .h,dge Wayne Ande1isen (ret.)
> Mediator & Arbitrator
> 847.650.6844 mobile
>
> .JAMS Chicago
> 312.655.9191 Brooke Buczkowski
> Bbuczkowski@jamsadr.com
>
>
>




                                                                        CONFIDENTIAL                                                CinQ+ MC0004 70
         Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 46 of 74 PageID 7349
Date: 3/11/2016 9:00:27 PM
From: "Wayne Auden.en"
To : "BrianWanca 11
Subject: Re: Bucs

Brian,

Co~ on, $16 millioni'>serioIBin any league. And, as a practicalmatter, we are ju<;tstarting The AGwamingi'>certainlyworth millionsto )'Dur
clients. I assurre they will propose nme, rmybe lot<;Ililre in lightof theirapparent acceptanceof )'Dur claim;1mde structure.

What would they actuallypayun:ler theirproposal? $4 m11ionin fees+ $1.2 millionin claim;(at 3% claim.rateand $300 per claim)+coslsof
administration? I have to believetheyre willingto sperrl a rrultipleof that

Please givea counterand let's seewrere they go.

See )'DU Morrlay.

Ju.I~ Wayne Andersen(ret)
Mediator& Ai:bitrator
847.650.6844 mobile

JAMS Chicago
312.655.9191 Brooke Buczkowski
Bboc:zkowsk;i(
           wjam;adr.com




On Mirr 11, 2016, at 8:42PM, BrianWanca <bwan:a@andersonwanca.com> wrote:


      Offeringless than 10¾oftheir exposurebe:foretreblingi'>not a seriou<;o:lfur.

      Sent fromOutlookMobile




      OnFri, Mar 11, 2016 at 5:37 PM-0800, 'Wayne Andersen"<wral 99l (waolcorn> wrote:

      Brian and Dave.

      Mark just sent this ofter in the term shee t fonn I believe yo u've requested. I haven't read it yet. It's taken this long b ecause l\faik's sche dule has b een
      especially hectic--a city per day. His client would really like to resolve the case. Please let me know yourresponse.




                                                                        CONFIDENTIAL                                                 CinQ+ MC0004 72
       Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 47 of 74 PageID 7350
Date : 3/11/2016 7:37:23 PM
From: "Wayne Andersen"
To: "David Oppenheim", "Brian Wanca"
Subject : Bucs
Attachm,nt : 0n-Q v. Bucs -- Draft Settlement Tenn Sheet(7544563 _7_NY).DOCX;ATID000l.txt;

Brian and Dave.

Maikjust sent this otlef in the term sheet form I believe you've requested. I haven't read it yet. It's taken this long because Mark's schedule has been especially
hectic--a city per day. His client would really like to resolve the case. Please let ire know your response.




                                                                      CONFIDENTIAL                                               CinQ+ M C0004 73
Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 48 of 74 PageID 7351



                                               Tenn Sheet For Settlement

                   Cin-O Automobiles, Inc., et al. v. Buccaneers Limited Partnership.
                                Case No. 8:13-cv-01592 (M.D. Fla.)

1.        Plaintiffs Cin-Q Automobiles, Inc. and Medical & Chiropractic, Inc. (collectively,
          "Plaintiffs") and Buccaneers Limited Partnership ("Defendant," and collectively with
          Plaintiffs, the "Parties") have reached a settlement in principle (subject to the execution
          and approval of a formal settlement agreement) of the above-captioned case on the terms
          set forth herein.

2.        The Settlement Class will be defined to address faxes allegedly sent on behalf of the
          Buccaneers on July 14, 2009 and June 9, 2010 that purportedly did not display the opt-out
          language required by 47 C.F.R. § 64.1200. Plaintiffs contend that the Settlement Class
          consists of approximately 131,000 persons.

3.        Defendant will make available a total of $16,000,000 ("Settlement Fund") to pay
          (a) claims of members of the Settlement Class, (b) an incentive payment to each of the
          Plaintiffs, (c) attorneys' fees and expenses to Anderson + Wanca, Addison & Howard, PA
          and Siprut P.C. (collectively, "Class Counsel") and (d) notice and administration costs.
          Defendant need not segregate funds or otherwise create special accounts to hold the
          Settlement Fund. Defendant will not relinquish control of any money until payments are
          due. As described below, if the total amount of claims paid to class members, incentive
          payments, fees and costs to Class Counsel and notice and administration costs all total less
          than the amount of the Settlement Fund, any and all remaining monies will revert to
          Defendant.

4.        The Settlement Fund will be distributed on a "claims-made" basis as follows:

          (a)       Payments to claiming class members. Defendant agrees to pay timely claims
                    submitted by members of the Settlement Class. Members of the Settlement Class
                    who submit claims will receive the lesser of (i) $300 each or (ii) in the event that
                    the amounts identified in Paragraph 3 are greater than the Settlement Fund, the pro
                    rata share of members of the Settlement Class in the Settlement Fund after
                    subtracting the payments in Paragraphs (b) through (d).

          (b)       Incentive award to the class representative. Defendant agrees to pay and will not
                    oppose or appeal a request for an incentive award of $20,000.00 from the
                    Settlement Fund to each of the Plaintiffs for serving as the Class Representatives.
                    The payment of an incentive award does not prohibit Plaintiffs from also filing a
                    claim under the settlement.

          (c)       Fees and expenses to Class Counsel. Defendant agrees to pay and will not oppose
                    or appeal a request by Class Counsel for attorneys' fees in an amount equal to 25%
                    of the Settlement Fund, plus reasonable out-of-pocket costs, all to be paid out of the
                    Settlement Fund.




                                                     Term Sheet - Page 1
NY\7544563.7 Cin-Q v. Bucs -- Draft Settlement Term Sheet                   DRAFT 10-04-2018 09:38 056866-0001
                                                       CONFIDENTIAL                     CinQ+MC000474
Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 49 of 74 PageID 7352



          (d)       Notice and Administration Costs. Costs for notice and administration will be paid
                    from the Settlement Fund. The Parties will agree to a notice/class administrator
                    and work with that administrator to establish a reasonable notice plan. The
                    notice/ class administrator will also receive the claim forms, assist class members in
                    completing and submitting forms and provide a list of accepted and rejected claims
                    to counsel for the parties. Upon request, the administrator will provide copies of all
                    claim forms to counsel for the parties.

5.        Defendant will agree to a permanent injunction enjoining violations of the Telephone
          Consumer Protection Act, 47 U. S.C. §§ 227, et~- ("TCP A") with respect to advertising
          faxes with language to be agreed upon.

6.        Plaintiffs and the Settlement Class will broadly release Defendant from claims arising out
          of or relating to Defendant's advertising faxes during the class period and applicable
          limitations period. The Settlement Class will not release claims regarding advertising
          faxes sent after the Class Period.

7.        This term sheet is contingent upon the entry of a mutually-agreeable Settlement Agreement
          as well as preliminary and final approval of the Court.

BUCCANEERS LIMITED                                               PLAINTIFF AND THE SETTLEMENT
PARTNERSHIP                                                      CLASS

By:---------------
                                                                 By:--------------
Its: ----------------                                                    Michael C. Addison
                                                                         Brian J. Wanca
Dated:                                                                   Their Attorneys
         ---------------
                                                                 Dated:
                                                                           ---------------




                                                     Term Sheet - Page 2
NY\7544563.7 Cin-Q v. Bucs -- Draft Settlement Term Sheet                          DRAFT 10-04-2018 09:38 056866-0001
                                                       CONFIDENTIAL                            CinQ+MC000475
      Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 50 of 74 PageID 7353
Date : 3/12/2016 9:21:04 AM
From: "Brian Wanca"
To: ""ra1991@aolcom"
Cc: "David Oppenheim"
Subject: Re: Bucs


Untiltrey put up CapitalOre mmey trere's mthing to talk about

Sent from OutlookMobile




On Sa~ :Mar 12, 2016 at7:13 AM-0800, 'WayneAndersen"<wral 99 l@aolc om>wrote:

Ah. Let's get 1hisgoing We know :Markhas more autl:mitybut has to followclientin-;1nrtions. Drop 1DaJ.ly1biagyDu'dlike and let's get going
You'vedraggedhimintoyollf fonnat and hi-;openingoft'eri-;not bad. He wasn't goingto leap into 1heeightdigitsrightaway.

Jud~ Wayne Andersen(ret)
Mediaror& Amitrator
847.650.6844 mobile

JAMS Chicago
312.655.9191 Brooke Buczkowski
Bbu;:zko:wski(wjamadr.com




On:Mar 11, 2016, at 11:59PM, BrianWanca <bwanca(wandersonwaoca.com> wrote:


      Smreone is out ofrouch.

      Sent fromOutlook Mobile




      On Fri, :Mar 11, 2016 at 8:13PM -0800, 'Wayne An.lersen"<wral 99l @aol com>wrote:

      I agree with ilie $ estimate. Please counter. Sleepwell,gentletren!



      Hon. Wayne An.lersen
      Mediator & Arbitraror
      847.650.6844

      On :Mar 11, 2016, at 9:41 PM, DavidOppenheim<doppenheinfa andersonwanca.com> wrote:


            Thi-;i-;actuallyonlyabout a $6.5 payo~ so about 4%.

            Sent frommyiPmre

            On:Mar 11, 2016, at 8:42 PM, BrianWanca <bwanca(wandersonwanca .com> wrote:


                   Oft'eringless 1han10%oftheirexposurebefore treblingi-;mt a seriousoft'er.

                   Sent from Outlook Mobile




                                                           CONFIDENTIAL                                    CinQ + M C000482
Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 51 of 74 PageID 7354
       On Fri, Mar 11, 2016 at 5-37 PM-0800, 'Wayre Andersen" <v.,ral99l (waolcon i> wrote:

       Brian and Dave.

       Mark just sent this otler in the krrnsheet form I believe you've requested . I ha ven~ read it yet . It's taken this long
       because Mark's schedule has been especially hectic-a city per day. His client would really like to resolve the case.
       Please let ire know your response.




                                                        CONFIDENTIAL                                                CinQ +MC000483
      Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 52 of 74 PageID 7355
Date: 3/12/2016 9:30:07 AM
From: "Wayne Ander..en"
To : "BrianWanca"
Cc: "David Oppenheim"
Subject: Re: Bucs

\Vrere did CapitolOne end up?

Hon. Wayre Andersen
Mediator& Arbitrator
847.650.6844

Onl\1ar 12, 2016, at 921 AM, BrianWanca <bwanca(wandersonwaoca.com> mote:


     Untilfueyput up CapitalOne IDJneyfuere's nothiagto talk about

     Sent from Outlook Mobile




     On Sat, Mar 12, 2016 at 7:13 AM-0800, 'Wayre Andersen"<w:a l 991Cwao
                                                                        l com> wrote:

     Ah Let's ~t thi'igoing.We kmw Mark ha'itmre authoritybut ha'ito followclientlll'itiuctions.Drop to anythingyou'd like and let's
     get going You've draggedhiminlDyour fonmt and bi'iopeningoffer is mt bad. He wasn't goingto leap inlDthe eightdigi15right
     away.

     JudgeWayre Andersen(ret.)
     Mediator & Arbitrator
     847.650.6844 nnbile

     JAMS Chicago
     312.655.9191 BrookeBuczkowski
                  am;adr.com
     Bbuc2kowsk;i(wj




     On Mar 11, 2016, at 11:59PM, Brian Waoca <bwanca@andersonwaoca.com>mote:


           Son:~:m::is out of touch

           Sent from OutlookMobile




           OnFri, l\1ar 11, 2016 at 8:13 PM-0800, 'Wayne Andersen"<wral 99l (waolcom>mote:

           I agree wifu th: $ estirrnte. Please counter.Sleep well,gentlem:nl




           Hon. Wayne Andersen
           Mediator & Arbitrator
           847.650.6844

           On Mar 11, 2016, at 9:41 PM, DavidOppenheim<dormenheirr@andersonwaoca.com>
                                                                                    wrote:


                 Thisi'iactuallyonlyabout a $6.5 payout, so about 4%.

                 Sent from~ iPhone

                                                         CONFIDENTIAL                                    CinQ + M C000484
Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 53 of 74 PageID 7356
       On l\1ar 11, 2016, at 8:42 PM, BrianWan:a <bwarx:a(wan:lersonwan:a.com> wrote:


            Offeringless than 10%oftheirexposurebefure treblingi"not a seriou"ofler.

            Sent fromOutlo
                         ok Mobile




            OnFri, l\1ar 11, 2016 at5:37 PM-0800, ''Wayne Andersen"<wral991 Cw.aol.corn>wrote:

            Brian and Dave ,

            Mark just sent this offer in the term sheet form I b elieve you've requested. I haven1 read it yet . It's taken
            this long because Mark's schedul e has been especially hectic--a city per day. His client would really like
            to resolve the case. Please let rre know your response.




                                                     CONFIDENTIAL                                                 CinQ +MC000485
      Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 54 of 74 PageID 7357
Date: 3/12/2016 9:46:46 AM
From: "Brian Wanca"
To: ",,ra1991@aolcom"
Subject: Re: Bucs


$75111

Sent from Outlook Mobile




On Sat, :Mar 12, 2016 at 7:30 AM-0800, 'Wayne Andersen"<wral 99l @aolcmn> wrote:

Wrere did Capitol One en:!up?

Hon Wayne:Andersen
Mediator & Arbitrator
847.650.6844

On:Mar 12, 2016, at 9:21 AM, BrianWanca <bwanca@arrlersonwan::a.corri>wrote:


     Untiltlieyput up Capital One nxmey tliere's nothingto talk about

     Sent from Outlook Mobile




     On Sat, Mar 12, 2016 at 7:13 AM-0800, 'Wayne:Andersen"<wral99l@aolcom> wrote:

     Ah Let's getthi'i going We kmw :Markhas nnre authoritybut has to followclientin'itructioIB.Drop to anythingyou'd like and let's
     get going You've draggedhimintoyour format and hi'iopeningoffer i.'i mt bad. He wasn't goingto leap into dJeeightdigru;right
     away.

     Judge Wayne:Andersen (ret.)
     Mediator & Arbitrator
     847.650.6844 nnbile

     JAMS Chicago
     312.655.9191 BrookeBuc:zkowski
                        .com
     Bbuc:zkowskiCwjamsadr




     On :Mar 11, 2016, at 11:59 PM, BrianWan.:a <bwarx;a@andersonwaoca.com> wrote:


           Someore i.,;;
                      out of touch

           Sent from Outlook Mobile




           On Fri, :Mar 11, 2016 at 8:13 PM-0800, 'Wayne Andersen"<wral 99l (alaolcorri>wrote:

           I agree witli tie $ estitmte. Please counter. Sleep well, gentleirenl



           Hon Wayne Andersen
           Mediator & Arbitrator
           847.650.6844
                                                           CONFIDE NTIAL                                 CinQ +MC000486
Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 55 of 74 PageID 7358

   On:Mar 11, 2016, at 9:41 PM, DavidOppenheim<doppenheinialarrlersonwan:;a.cm
                                                                             n> wrote:


        Thisi-;actuallyonlyabout a $6.5 payout,so about 4%.

        Seut frommy iPhone

        On Mar 11, 2016, at 8:42PM, BrianWan:a <bwaoca@arrlersonwan:a.com> wrote:


              Offeringless than 10%oftheirexposurebeforetrebliagi-;not a seriou'>ofler.

              Sent fromOutlookMobile




              On Fri, :Mar 11, 2016 at 5-37PM-0800, 'Wayne Andersen"<wral 99l (alaolcom> wrote:

              Brian and Dave ,

              Mark just sent this offer in the term sheet form I b elieve you've requested. I haven1 read it yet . It's taken
              this long because Mark's schedule has been especially hectic--a city per day. His client would really like
              to resolve the case. Please let rre know your response.




                                                       CONFIDENTIAL                                                 CinQ + M C000487
       Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 56 of 74 PageID 7359
Date : 3/12/2016 9:48:21 AM
From: "Brian Wanca"
To: "David Oppenheim", ""ra1991@aol.com"
Subject: Re: Bucs


Arn:!that was all in we are offeringa furn witl-tre.en;ion before a class i" certified

Sent fromOutlookMobile




On Sat, l\far 12, 2016 at 7:46 AM -0800, ''DavidOppenheim"<doppenreinfwandersonwanca.com> wrote:

Fmdof$75M

Sent frommy iPhone

Onl\far 12, 2016, at 9:30 AM, Wayre Anden;en<wral 99l @aolcom> wrote:


      Where did CapitolOre end up?

      Hon. Wayne Arrlersen
      Mediator & Arbitrat.or
      847.650.6844

       On lvlar 12, 2016, at 9:21 AM, BrianWan:.:a<bwan:.:a(wanden;onwaoca.c-0m>wrote:


             Until they put up CapitalOne lll)rey tbere's nothingto talk about

              Sent :fromOutlookMobile




             On Sat, l\far 12, 2016 at 7:13 AM -0800, 'Wayne Arrlersen"<wra l 99 l@aol.com> wrote:

             Ah Let's get tbisgoing We know l\fark has lll)re authoritybut has to fullowclientinstructiorn.Drop t,o anythingyou'd
             like and let's get g=,ingYou'.e draggedhim intoyour funmt and hi"openingoffer i"not bad. He wasn't goingto leap
             intotbe eigptdigit"riglt away.

             Judge WayneArrlersen (ret.)
             Mediator & Arbitrator
             847.650.6844 lll)bile

             JAMS Chicag=,
             312.655.9191 Brooke Bu::.:zkow.;ki
             BbuczkowskiCwjam,adr.com




             Onl\far 11, 2016, at 11:59P~ BrianWanca <bwanca@anden;onwanca.com> ,wote:


                     Sorreone i" out of touch

                     Sent from OutlookMobile




                    On Fri, l\far 11, 2016 at 8:13PM-0800, 'Wayre Arn:len;en"
                                                                            <wra199l @aolcom> wrote:

                                                                CONFIDENTIAL                                CinQ + M C000492
       Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 57 of 74 PageID 7360
Date: 3/14/2016 9:54:30 AM
From: "Brian Wanca"
To : "Wayne AndeJ:1iien"
Cc: "David Oppenheim","~alaw.net"
Subject : RE: Bucs

There was no reversion on capital one, we are offering reversion thru class cert. once a class is certified reversion is off the table.



Brian J. Wanca
ANDERSON+WANCA
370 1 Algonquin Road, Suite 500
Rolling Meadows, IL 60008
Ph: 847-368-1500
Fax: 847-368-1501


From: Wayne Andersen [mailto:wra1991@aol.com]
Sent: Saturday, March 12, 2016 9:48AM
To: Brian Wanca <bwanca@andersonwanca.com>
Subject:Re: Bucs

Withreversioncorrect?

Hon Wayre Andersen
Mediator& Arbitrator
847.650.6844

OnMar 12, 2016, at 9:46 AM, BrianWanca <bwanca(c::i_;arr:lerso
                                                        nwaoca.com> wrote:

      $75m

      Sent fromOutlook Mobile




      On Sat, Mar 12, 2016 at 7:30 AM-0800, 'Wayre Andersen"<wral 99l(waoLconi> ,vrote:

      Where did CapitolOne end up?

      Hon Wayne Aix:lersen
      Mediator & Arbitrator
      847.650.6844

      On J\Aar12, 2016, at 9:21 AM, BrianWarra <b\.van:a(c::i_;
                                                         ;audersonwaoca.coni> wrote:

             Thtil theyput up CapitalOne lll)rey there's nothingto t.alkabout

             Seut fromOutlook Mobile




             On Sat, Mar 12, 2016 at 7:13 AM -0800, 'Wayne Aix:lersen"<wra 199 l@aolcom> wrote:

             Ah. Let's get thisgoing We know Mark has lll)re authoritybut has to fullowclieutin.,;tructiollS.Drop to anythmgyou'd
             like aud let's get going.You've draggedbimintoyour fumnt and hi,;openiugofferi,;not bad. He wasu't goiugto leap
             intothe eightdigitsriglt away.

             Judge WayneAix:lersen(ret.)
             Mediator & Arbitrator
             847.650.6844 lll)bile

             JAMS Chicago
             312.655.9191 Brooke Bu:zkowski
             Bbuczkowski(wjam;adr.com

                                                              CONFIDENTIAL                                       CinQ +MC000494
Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 58 of 74 PageID 7361



   OnMar 11, 2016, at 11:59PM, BrianWanca <bwanca@andersonwanca.cord>
                                                                    wrote:

        Sorreonei<;out oftoud1

        Sent fromOutlookMobile




        On Fri, Mar 11, 2016 at 8:13PM-0800, 'Wayre Andersen"<wral99l@aolcord> wrote:

        I agreewuhthe $ estirrnte. Please counter.Sleepwell,gentlemn!



        Hon.Wayre Andersen
        Mediat.or& Arbitrator
        847.650.6844

        On Mar 11, 2016, at 9:41PM, DavidOppenreim<doppenhein:@andersonwanca.com>
                                                                                wrote:

             Thi<;is actuallyonlyabout a $6.5 payout, so about 4%.

              Sent frommy iPhone

              On Mar 11, 2016, at 8:42 PM, BrianWanca <bwan:aCa)andersonwanca
                                                                           .corri>wrote:

                    Ofleringless than 10%:,ftreir exposurebefore treblingi<;not a seriou<;
                                                                                         offer.

                    Sent fromOutlookMobile




                    On Fri, Mar 11, 2016 at 5-37PM-0800 , 'Wayne An:lersen"
                    <wral 991Ccvaolco rd> wrote:
                    Brian and Dave.

                    Mark just sent this offer in the term sheet form I believe you've requested. I haven't read it
                    yet. It's taken this long because Mark's schedule has been especially hectic-._1city per
                    day. His client would really like to resolve the case. Please let m, know yomresponse.




                                                    CONFIDENTIAL                                                CinQ +MC000495
       Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 59 of 74 PageID 7362
Date : 3/18/2016 1:32:06 PM
From: "David Oppenheim"
To : "rmrk.UEster@}l":com"
Cc : "Wayne Andersen" , "Brian Wanca" , "Michael Addison (M:@nrala":net)"
Subject : On-Q v. Bucs
Attachm,nt : Bucs settlement term sheet 031716.docx;

CONFIDENTIALSETTLEMENTCOMMUNICATION

Attached is a response to your latest settlement proposal, which involved your client paying approximately $6,385,000 at a 5% claim rate ($4
mil I ion fees, $380,000 expenses, $40,000 incentive, $1,965,000 in claims) and $8,280,000 at a ll)'lfoclaim rate. Under this proposal, your client
would pay $32,010,000 at 5% claims and $40,590,000at 10%.

We note that the Capital One TCPA case settled for $75,455,099.00with no reversion. While we are willing to agree to a settlement with a
reversionaryfund prior to class certification here, there is no reason why the fund should be less than in Capital One, which involved robocalls
and thus far more proof issues than does this case.

David M. Oppenheim
Attorney at Law
Anderson +Wanca
3701Algonquin Rd., Suite 500
Rolling Meadows, IL60008
p-(847) 368-1S00
f-((847) 368-1S01




                                                              CONFIDENTIAL                                        CinQ+MC000496
Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 60 of 74 PageID 7363



       Cin-0 Autos, Inc. v. Buccaneers Limited Partnership, Case No. 13-cv-1592
                          Principal Tenns of Class Settlement

1.   The parties will seek court approval of the following settlement to resolve all claims
     regarding the 343,122 unsolicited facsimile advertisements successfully sent by or on
     behalf of Defendant from July 14, 2009 to June 9, 2010 (the "Class Period").

2.   Defendant will make available a total of $92,000,000.00 (the "Settlement Fund") to pay
     class member claims, to pay an incentive payment to each of the class representatives, and
     to pay attorney's fees and expenses to Class Counsel. Defendant need not segregate funds
     or otherwise create special accounts to hold the Settlement Fund. Defendant will not
     relinquish control of any money until payments are due. Defendant will keep all
     unclaimed funds. If any payments owed are not paid by the date due, Defendant will pay
     daily interest at Florida's statutory interest rate (4.75% per annum).

3.   The Settlement Class will be defined as: "All persons from July 14, 2009 to June 9, 2010
     who were sent facsimile advertisements offering group tickets or individual game tickets
     for the Tampa Bay Buccaneers games and which did not display the opt-out language
     required by 47 C.F.R. §64.1200."

4.   The Settlement Fund will be distributed on a "claims-made" basis as follows:

     (a)    Payments to claiming class members. Defendant agrees to pay timely claims
            submitted by members of the Settlement Class. A settlement notice and claim form
            will be sent to the class members by facsimile. The per-fax, pro rata share of the
            Settlement Fund before subtracting the payments in Paragraphs (a) and (b) above is
            $500.00.

      (b)   Incentive award to the class representative. Defendant agrees to pay and will not
            oppose or appeal a request for an incentive award of $20,000.00 from the
            Settlement Fund to each of the named plaintiffs for serving as the Class
            Representatives.

     (c)    Fees and expenses to Class Counsel. Defendant agrees to pay and will not oppose
            a request by Class Counsel (Brian J. Wanca of Anderson + Wanca and Michael C.
            Addison of Addison & Howard, PA) for attorney's fees in an amount equal to 25%
            of the Settlement Fund ($23,000,000.00), plus reasonable out-of-pocket expenses
            from the Settlement Fund.

     (d)    Reversion to Defendant. After making all required payments pursuant to this
            Paragraph 4, Defendant shall keep all unclaimed money in the Settlement Fund.

5.   Defendant will agree to a permanent injunction enjoining violations of the TCPA with
     language to be agreed upon.

6.   The Settlement Class will broadly release Defendant from claims arising out of or relating
     to Defendant's advertising faxes during the Class Period (see class definition above). The




                                    Term Sheet - page 1
                                     CONFIDENTIAL                             CinQ+MC000497
Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 61 of 74 PageID 7364



              Settlement Class will not release claims regarding advertising faxes sent after the Class
              Period.

7.            In addition to the Settlement Fund, Defendant shall pay the cost to retain a third party
              claims administrator who will issue the class notice by facsimile and postcard mailing to
              all class members to whom fax notice failed after three attempts to the extent an address
              can be ascertained by a reverse lookup process, receive the claim forms, assist class
              members in completing and submitting forms, and provide a list of accepted and rejected
              claims to counsel for the parties. The decision of the claims administrator regarding
              whether a claim is valid is final and binding on the parties. Upon request, the third party
              claims administrator will provide copies of all claim forms to counsel for the parties.

8.            This term sheet constitutes a binding agreement if accepted. The parties will submit a
              formal written settlement agreement and other papers necessary to obtain the Court's
              preliminary and final approval of this settlement. Within 14 days after this term sheet is
              signed, Plaintiff's counsel will draft and provide such documents for Defendant' review,
              revisions, and approval. The parties anticipate seeking preliminary approval from the
              Court within 28 days of signing this term sheet.


 BUCCANEERS LIMITED                                             PLAINTIFF AND THE
 PARTNERSHIP                                                    SETTLEMENT CLASS

 By:    -------------
                                                                By:
 Its:   -------------
                                                                         Michael C. Addison
                                                                         Brian J. Wanca
 Dated:                                                                  Their Attorneys


                                                                Dated:




                                              Term Sheet - page 2
                                                CONFIDENTIAL                             CinQ+MC000498
      Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 62 of 74 PageID 7365
     PROOF OF CLAIM-                             Cin-O Autos, Inc. v. Buccaneers Limited Partnership, Case No. 13-cv-1592

You Must Complete All THREE Steps to Claim a Share o[the Settlement Fund:

1.     You Must Provide Your Contact Information.

       Name:   -------------------------------



       Company:          -----------------------------



       Address:      -----------------------------



       City/State/Zip Code:

       Fax Number(s):
                                           [List all numbers. You may attach a separate sheet.]

2.     You Must Verify Ownership of the Fax Number(s) Listed in #1 above:

       (a)     "The fax number(s) identified above or attached to this Proof of Claim was/were mine or my
               company's from July 14, 2009 to June 9, 2010."


                                                               (Sign your name here)


       (b)     The fax number(s) identified in No. 1 above or attached to this Proof of Claim was not/were not
               mine or my company's throughout the period from July 14, 2009 to June 9, 2010. Explain when
               you obtained the fax number(s) identified in No. 1 above or attached to this Proof of Claim:




                                                               (Sign your name here)

3.     You Must Return this Claim Fonn by (90 days)                                   , 2016:

       a.      Fax this Claim Form to: <fax number for claims<

               OR

       b.      Mail this Claim Form to: [CLAIMS ADMINISTRATOR]

               OR

       c.      Submit this claim form electronically at [website]




                                                                Term Sheet - page 3
                                                                 CONFIDENTIAL                         CinQ+MC000499
          Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 63 of 74 PageID 7366
Date : 4/12/2016 1:14:02 PM
From: "Wayne Andersen"
To: "Brian Wanca"
Cc : "Wayne Andersen"
Subject : Bucs

Brian.

Although we haven't talked or even enniled in a while. I've been stmggling with Mark Mester who has been stmggling with his client who still can't believe the huge
financial consequence that has tumbled into its life as a result of the comrrmnications. I did call Dave Sunday to discuss my plan. but. as you know. he told ire he
WJ,S leaving the firm and that he no longer had any standing to negotiate. Hence this ennil. My plan is to fire out proposed bmckets on the fee. My prinnry goal is
to Jill Ve the defendant into a mnge rrure than double its current offerof$4 million.

If you have trouble with the bmcket. please ennil so that we can set up a tim:: to talk.
Forth at nntter. please feel free to call. text or ennil whenever you'd like. My cell is 847-650-6844. Thanks. I'm in irediations all day today and tommuw but can break
free fiumtiire to tiire. Friday I have a relatively unstrnctured day if you'd like to have a rrure prolonged discussion. !believe that Marl<.is at a point where his client
will nnke a real effort to settle this.

Thanks.

Judge Wayne Andersen (ret.)
Mediator & AllJitmtor
847.650.6844 rrubile

JAMS Chicago
312.655.9191 Brooke Buczkowski
Bbuczkowski(«;ja!Thadr.com




                                                                       CONFIDENTIAL                                                CinQ+MC000501
          Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 64 of 74 PageID 7367
Date: 4/12/2016 2:02:27 PM
From: "BrianWanca"
To : "Wayne Anden.en"
Cc : "m'.@mcala\\:net"
                     , "Ross Good''
Subject: RE: Bucs- ConfidentialSettle11EntColIIll.ll1icationFRE 408

I am not interested in brackets., the distance between the parties position is so substantial that it Jllikes no sense forus to discuss anything a., everything ha., b een
a~,eady said. As discussed the claim forrnstmcture will not be offered after the class is certified as we will require that checks be sent to every rremberofthe cla.ss.
The underlying facts of this case support a trebling ofa substantial portion of1he faxes tha1 were sent with liability exceeding $150 M. so I amat a loss 1o understand
the basis of the oiler when we were lead to believe the def was otlering $20M all in which would still be well short of what would be needed. While 1have heard
repeatedly defreally wants to settle this I have seen no rroverrent or an oiler based on a trne understanding of the liability facing the def I mist only conclude that it
is another cry wolf which deserves to be ignored as actions speak louder than words. I don~ wish to nego1iate tees when the fond has nof been agreed on and is not
close 1o being agreed on.


Brian.J.. Wanca
ANDERSON+WANCA
37()1Algonquin Road, Suite 500
Rolling Meadows, IL60008
Ph; 847-368-1500
Fax: 847-368-1501


--Original Message-
From Wayne Andersen (rrnilto:wra l9\Jl/J;aol.~om)
Sen1: Tuesday , April 12, 20161:14 PM
To: Brian Wanca <bw.1nca@andersonwanca.com>
Cc: Wayne Andersen <Wra1991@aol.com>
Subject: Bucs

Brian.

Al1hough we haven't talked or even e=iled in a while, l've ·been s1mggling with l'vfark Mester who has been stmggling with his client who still can~ believe the huge
financial consequence 1ha1has tumbled into its lite as a result of the commmications. I did call Dave Sunday to discuss my plan, but, a., you know , he told rre he
was leaving the firrnand that he no longer had any standing to negotiate. Hence this eJiliil. My plan is to tire out proposed brackets on the tee. My priITlirygoal is
to ITlJVethe defendant into a range rrore 1han double its current otlerof$4 million.

If you have trouble wi1hthe bracket, please eJiliil so tha1 we can set up a tirre to talk.
For1hat rrntter , please feel free to call, text or eJiliil whenever you'd like. My cell is 847-650-6844. ll1anks . I'm in rrediations all day today and lOITllITOW
                                                                                                                                                                  but can break
free fromti1re to tirre. Friday I have a relatively unstrnctured day if you'd like to have a ITllreprolonged dlscussion. I believe that Maik is at a point where his client
will Jllike a real etfort to settle this.

Thanks.

Judge Wayne Andersen (ret.)
Mediator & Am itmtor
847.650.6844 rrobile

JAMSChicago
312.655.9191 Brbl!ke Buczkowski
Bbuczkows ki(q,jamsadr.com




                                                                         CONFIDENTIAL                                                 CinQ+MC000500
         Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 65 of 74 PageID 7368
Date : 4/12/2016 1:20:48 PM
From: "Wayne Andersen"
To : b"anca@anderson"anca.com,"Mark Mester"
Subject : Bucs fees

C'.entleiren.

I've done research on a variety of compamble settleirents. consulted with colleagues at .fa!Thand reflected (frankly form::aningfi.1!tim:: during the past few days). and
recorrnrend that we negotiate a legal fee smrewhere between $10 million and $20 million dollar... For both sides there is risk and certain cost to be foreclosed by
resolving this in the irrnrediate foture.

Will you agree to negotiate a fee within that mnge'? Please let ire know. Call. text orennil if you'd like to discuss this.

Judge Wayne Andersen (ret.)
Mediator & AllJitmtor
847.650.6844 nubile

JAMS Chicago
312.655.9191 Brooke Buczkowski
Bbuczkowski(«;ja!Thadr.com




                                                                        CONFIDENTIAL                                             CinQ+MC000502
           Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 66 of 74 PageID 7369
Date; 4/12/2016 2:17:26 PM
From: "Wayne Anden;en"
To : "Brian Wanca"
Cc : "~ala\\:net"     , "Ross Good''
Subject : Re: Bucs- ConfidentialSettlernmt Cornmni.cationFRE 408

First, why give them an excuse not to raise the foe ante to $10 millton-a hefty amount in absolute terms and .more than dou ble won~ envelope otlered. That said what
about brackets with a virtual find of between $40 million and $80 million. Would you agree to that'' At would entail a giant move by them and a relatively small move
by you.

Judge Wayne Andersen (ret.)
Mediator& Atbitrator
847.650.6844 mobile

JAMS Chicago
312.655.9191 Brooke Buczkowski
Bbuczkowski@jamsadr.com




> On Apr 12,2016, at 2:02 PM. Brian Wanca <bw '1nca@)mdersonw,mca.com> wrote :
>
> I am not interested in brackets. , the distance between the parties position L~so substantial that it makes no sense for us Ill dis cuss anything as everything has been
already said. As discussed the claim formstmct111,ewill not be oflered after the class is certified as we will reqtrire that checks be sent to every member oft he class.
The underlying facts of this case support a trebling ufa substantial portion of the faxes that were sent with liability exceeding $150 M. so I amat a loss to understand
the basis of the utli:r when we were lead to believe the defw"s utlering $20M all in which would still be well short of what would be needed . While I have heard
repeatedly defreally w'1nts to settle this I have seen no movement or an otlerbased on a tme understanding of the liab ility facing the def I must only conclude that it
is another cry wolf which deserves to be ignored as actions speak louder than words. I don1 wish to negotiate fees when the fond has nut been agreed on and is not
close to being agreed on.
>
>
> Brian.I. Wanca
> ANDERSON+WANCA
> 3701 Algonquin Road, Suite 500
> Rolling Meadows , IL60008
> Ph: 847-368-1500
> Fax: 847-368-1501
>
>
> ---Original Message-
> From Wayne Andersen (rm jlt o·wia 1991ia~aol.coml
> Sent: Tuesday. April 12, 2016 1:14PM
> To: Brian Wanca <bw'1nca@ande1sonw'1nca.com>
> Cc.:Wayne Andersen <Wra1991@aol.com>
> Subject: Bucs
>
> Brian,
>
> Although we haven1 talked or even emailed in a while. I've been stmggling with Mark Mester who has been stmggling with his client who still can't believe the
huge financial consequence that has tumbled into its life as a result of the comnnmications. I did call Dave Sunday to discuss my plan, b ut, as you know_, he told me
he W'1Sleaving the firm and that he no longer had any standing to negotiate. Hence this ermil. My plan is tu fire out proposed bmckets on the fee. My primary goal
is to move the defendant into a range more than double its current otlerof$4million.
>
> If you have trouble with the bracket, please e1mil so that we can set up a time to talk.
> For that matter. please feel free to call, text or email whenever you'd like. My cell is 847-650-6844. Thanks. I'm in mediations all day toda y and tomom.iw but can
break tree from time to time. Friday !have a 1datively unstmctured day if you'd like to have a more prolonged discussion. I believe that Mark is at a point whe1,ehis
client will make a real etfo1t to settle this.
>
> Thariks.
>
> .Judge Wayne Ande1sen (.rel.)
> Mediator & Arbitmtor
> 847.650.6844 mobile
>
> JAMS Chicago
> 312.655.9191 Brooke Buczkowski
> Bbuc2kowski@;jamsadr.com
>
>
>
>




                                                                      CONFIDENTIAL                                               CinQ+MC000503
           Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 67 of 74 PageID 7370
Date : 4/12/2016 2:23:44 PM
From : "BrianWanca"
To : "Wayne Anden.en"
Cc: "m'.@mcala\\:net" , "Ross Good''
Subject: RE: Bucs- ConfidentialSettle11EntColIIll.ll1icationFRE 408

We will deal with fees after class wide reliefhas been agreed on.


Brian J. Wanca
ANDERSON+WANCA
37()1Algonquin Road, Suite 500
Rolling Meadows , IL60008
Ph; 847-368-1500
Fax: 847-368-1501


--Original Message-
From Wayne Andersen (rmilto :wral99l !ti~aol.co m]
Sent: Tuesday , April 12, 2016 2:17 PM
To: Brian Wanca <Cbw,  mca @andersonw,mca.com>
Cc: m::q,mcalaw.ne.t;Ross Gmd <rgood(Cl,andersonW<mca.com>
Subject: Re: Bucs-Confidential Settlement Cormmmication FRE408

First, why give them an excuse not to mise the foe ante to $Hl million-a hefty amount m ab solute iemi; and more than don ble won't envelope oflered. That said what
about brackets with a virtual find ofbetween $40 million and $80 million. Would you agree to that'' At would entail a giant move b y them and a relatively srmll move
by you.

Judge Wayne Andersen (ret.)
Mediator& Aroitmtor
847.650.6844 mobile

.IAMS Chicago
312.655.9191 Brooke Buczkowski
Bbuczkowski@jam;adr.com




> On Apr 12, 2016, at 2:02 PM, Brian Wanca <bw,mca@andersonw,mca.com>wrute :
>
> I am not interested in bmckets. , the distance between the parties position L~so substantial that it mikes no sense for us to dis cuss anything as everything has been
already said. As discussed fhe claimfonnstmcture will not b e oftered after the class is certified as we will require that checks be sent to every memberofthe class.
The underly ing facts of this case support a trebling ofa substantial portion of the faxes that were sen t with liability exceeding $150 M. so I amat a loss to understand
the basis of the otlh when we were lead to 'believe the def was ottering $20M all in which would still be well short of what would b e needed. While I have heard
repeatedly defreally wants to settle this I have seen no movement or an oiler based on a tnie understanding of the liab ility facing the def I rrmst only conclude that it
is another cry wolf which deserves to be ignored as actions speak louder than words. I don't wish to negotiate fees when the fond has not been agreed on and is not
close to being agreed on.
>
>
> Brian.I. Wanca
> ANDERSON+WANCA
> 3701 Algonquin Road, Suite 500
> Rolling Meadows , IL6()008
> Ph: 847-368-1500
> Fax: 847-368-1501
>
>
> --Original Message--
> From Wayne Andersen [rmilt o:wml991/a~aol.coml
> Sent: Tuesday, April 12, 2016 1:14PM
> To: Brian Wanca <bwan ca@ande1son wanca.com>
> Cc: Wayne And ersen <Wnd9Cl1@aol.com>
> Subject: Bucs
>
> Brian,
>
> Although we hav en~ talked or even ermiled in a wh ile, I've been stmgglin g with Mark Mester who has been stmggling with his client who still can't bel ieve th e
huge financial consequence that has tumbled into its life as a result of the communications. I did call Dave Sunda y to discus s my plan, b ut, as you know, he told me
he was leaving the tirmand that he no longer had any standing t o negot iate. Hence this ermil. My plan is to fire out proposed brackets on fhe fee. My prirmry goal
is to move the defe ndant into a mnge more than double its current otlerof$4million.
7
> If you have trouble with fhe bmcket , plea se e1mil so that we can set up a tirre to talk.
> For that rmtter. please feel free to call, text orermil whene ver you'd like. My cell is 847-650-{,844.Thanks. I'm in mediations all day toda y and tomom.lw but can
break free fromtirre to time. Friday I have a 1datively 11nstmctured day ifyou'd like to have a more prolonged disc ussion . I believe that Mark is at a point where his
cltent will rmke a real efti.nt to settle th is.
>
;,,Thanks.
>
> Judge Wayne Andersen (ref.)
                                                                       CONFIDENTIAL                                               CinQ+MC000504
       Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 68 of 74 PageID 7371
> Mediator & Arbitmtor
> 847.650.6844 1ID bile

>JAMS Chicago
>312.655.9191 Brooke Buczkowski
> Bbuczkowski(«;ja!Thadr.com




                                      CONFIDENTIAL                  CinQ+MC000505
           Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 69 of 74 PageID 7372
Date : 4/13/2016 12:01:28 PM
From : "BrianWanca"
To : "Wayne Anden.en"
Cc : "Ross Good" , "n:@nralaw.net''
Subject : RE: More Bucs

thanks


Brian J. Wanca
ANDERSON+WANCA
3701 Algonquin Road, Suite 500
Rolling Meadows , IL60008
Ph: 847-368-1500
Fax: 847-368-1501


--Original Message--
From Wayne Ander.;en frmilto :wrnl991/a:aol.co m]
Sent: Wednesday , April 13. 2016 11:59AM
To: Brian Wanca "'1:iw.inca@andersonw,rnca.com>
Cc: Ross Cood <rgood@ander.;onW<mca.com>; n(q,m.:alaw.net
Subject: Re: More Bucs

Ok. I just ermiled him

Judge Wayne Ander.;en (ret.)
Mediator& Aibitrator
847.650.6844 mib ile

.IAMS Chicago
312.655.9191 Brooke Buczkowski
Bbuczkowski(q;jamsadr.com




> On Apr 13, 2016, at 11:25 AM , B,ian Wanca <bw<1nca@ander.;onw<1nca.com>wrote:
>
> Mester can send us a tennsheet with his" new offer."
> Brian.I. Wanca
> ANDERSON+WANCA
> 3701 Algonquin Road, Suite 500
> Rolling Meadows , IL60008
> Ph: 847-368-1500
> Fax 847-368-1501
>
y

> ---Original Message--
> From Wayne Andersen frm ilto:wia l 99 l(a:ao l.coml
> Sent: Wednesday , April 13,201611:18 AM
> To: Brian Wanca <bw<1nca@ ander.rnnw<1nca.com>
> Subject: More Bucs
>
> Brian,
>
> Ma y I call you today to discuss this'' I'm in a mediation and not sure when I will get a break, but we shouldn't need to talk long. I think Mester agreed to yo ur
strocture in the back and forth with Dave earlier. We also tentatively agreed npon a $300 per claimamiunt which would set the virtual fond at about $40 million. This
is a hefty increase fro man y past otler. Its the fonn you w,mt and a substantial amiunt of miney . I'm sure they'll otlerthat-indeed they mive up meanin gfully if you
give them any encouragement. May we talk today'?
>
> .Judge Wayne Ande1sen (ret.)
> Mediator & Arbitrator
> 847.650.6844 mibile
>
> .JAMS Chicago
> 312.655.9191 Brooke Buczkowski
> Bbuczkowski @";
                jamsadr.com
>
>
>
>




                                                                      CONFIDE NTIAL                                            CinQ+MC000506
         Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 70 of 74 PageID 7373
Date : 4/13/2016 11:18:07 AM
From: "Wayne Andersen"
To: "Brian Wanca"
Subject : More Bucs

Brian.

May I call you today to discuss this'? I'm in a irediation and not sure when I will get a break. but we shouldn't need to talk long. I think Mester agreed to your
strncture in the back and forth with Dave earlier. We also tentatively agreed upon a $300 per claimarruunt which would set the virtual fond at about $40 million. This
is a hefty increase fro many past otlkr. Its the form you w,mt and a substantial ammnt of rruney. I'm sure they'll offerthat--indeed they rruve up m::aningfi.1llyif you
give them any encoumgeirent. May we talk today'?

Judge Wayne Andersen (ret.)
Mediator & AllJitmtor
847.650.6844 nubile

JAMS Chicago
312.655.9191 Brooke Buczkowski
Bbuczkowski(«;ja!Thadr.com




                                                                      CONFIDENTIAL                                              CinQ+MC000507
         Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 71 of 74 PageID 7374
Date: 4/13/201611:25:35 AM
From: "BrianWanca"
To : "Wayne Anden.en"
Cc : "Ross Good" , "n:@n:ralaw.net'
                                 '
Subject: RE: More Bucs

Mester can send us a term sheet with his" newotfo r."
Brian .J.Wanca
ANDERSON+WANCA
3701 Algonquin Road , Suite 500
Rolling Meadows , IL60008
Ph: 847-368-1500
Fax: 847-368-1501


-~iginal    Message-
From Wayne Ander.;en [m1i)to·wr.1J99I@aol.co  m]
Sent: Wednesday , April 13, 2016 11:18AM
To: Brian Wanca <>:bw,rnca(q,andersonw,rnca.com>
Subject: More Bucs

Brian.

Ma y I call you today to discuss this'! I'm in a mediation and not sure when I will get a brea k, but we shouldn't need to talk long. I think Mester agreed to your
strnctme in the back and forth with Dave earlier. We also tentatively agreed upon a $300 per claimamormt which would set the virtual fond at about $40 million. This
is a hefty increase fro man y past otler. Its the form you w,mt and a substantial amount of money . I'm sure they'll otforthat-indeed they move up meaningfully if you
give them any encouragement . May we talk today'?

Judge Wayne Andersen (rel.)
Mediator& Aroitmtor
847.650.6844 mobile

.IAMS Oiicago
312.655.9191 Brooke Buczkowski
Bbuczkowski@jamsadr.com




                                                                     CONFIDENTIAL                                              CinQ+MC000508
           Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 72 of 74 PageID 7375
Date: 4/13/201611:58:40 AM
From: "Wayne Andet1'en"
To : "BrianWanca"
Cc : "Ross Good" , "n@mcalaw.net' '
Subject: Re: More Bucs

Ok. Ijust enniled h irn

Judge Wayne Andersen (ret.)
Mediator & A roitrator
847.650.6844 ITllbile

.IAMS Chicago
312.655.9191 Brooke Buczkowski
Bbuczkowski @jamsadr.com




> On Apr 13, 2016, at 11:25 AM, B,ian Wanca <b w.1nca@anderson w,mca.c om> wrote:
>
> Mester can send us a term sheet with his " new oile r.''
> Brian.I. Wanca
> ANDERSON+W ANCA
> 3701 Algonquin Road, Suite 500
> Rolling Meadows , IL60008
> Ph: 847-368-1500
> Fax: 847-368-1501
>
>
> --Original Message--
> From Wayne Andersen [nn ilto:wral 991/a~aoLcoml
> Sent: Wednesday, April 13,201611:18 AM
> To: Brian Wanca <bw.1nca@ande1sonw.1nca.c om>
> Subje ct: More Bucs

> Brian,
>
> Ma y I call you toda y to discuss this'? I'm in a rrediation and not sure when l will get a break., but we shouldn't ne ed to talk long. I think Mesk r ag reed to you r
strncture in the back and forth with Dave earlier. We also tentatively agreed npon a $300 per claimanlltmt which would s et the virtual fond at about $4() million. Th is
is a hefty increase from any past oiler. Its the form you w.1nt and a sub stantial anllimt of ITllney . I'm sure they'll otle rthat--inde ed the y ITlJVeup rreaningfully if you
give them any encouragerrent. May we talk t oda y'?
>
> Judge Wayne Ande1sen (ret.)
> Mediator & Arbitrntor
> 847.650.6844 1mbile
>
> JAM S Chicago
> 312.655.9191 Brooke Buczkowski
> Bbuczkowski (ii)jamsadr .com
>
>
>
';,




                                                                         CONFIDE NTIAL                                                CinQ +MC000509
         Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 73 of 74 PageID 7376
Date : 4/13/2016 4:34:45 PM
From: "Wayne Ander..en"
To : "Brian Wanca"
Cc : "Ross Good" , "n:@nralaw.net''
Subject: Re: More Bucs

Brian,

I've missed you at the otfice . You've asked foran offer and I'll ask Mark to rrnke one . He believes he might do b etter with his clients ifwe started this with brackets
of40-80 , but I'm going to ask him to just rrnke an offerunless you advise me you'd like to go the b rncket route .




.Judge Wayne Andersen (ret.)
Mediator& Atbitmtor
847.650.6844 mobile

.IAMS Chicago
312.655.9191 Brooke Buczkowski
Bbuczkowski(q}jamsadr.com




> On Apr 13, 2016, at 12:01 PM, Brian Wanca <bw,mca@andeISonwanca.com>            wrote:
>
> thanks
>
>
> Brian.I. Wanca
> ANDERSON+WANCA
> 3701 Algonquin Road, Suite 500
> Rolling Meadows, IL60008
> Ph: 847-368-1500
> Fax: 847-368-1501
>
>
> ---Original Message--
> From Wayne Andersen [rrniho :wm 199 1/ii~aol.com l
> Sent: Wednesday , April 13, 2016 11:59AM
> To: Brian Wanca <b w,mca@ande1sonw,mca.com>
> Cc: Ross CJ.Jud<rgood@andersonw.mca .coni>; rr(q)u ;alaw.net
> Subject: Re: More Bucs
>
> Ok. Ijust errniled him
>
> .Judge Wayne Ande,sen (let.)
> Mediator & Arbitrntor
> 847.650.6844 mobile
>
>.JAMS Chicago
> 312.655.9191 Brooke Buczkowski
> Bbuczkowski (ii;jamsadr.com
>
>
>
>
>> On Apr ·B. 201/i, at 11:25 AM. Brian Wanca <b w.mca@andersonw.mca.com> wrote:
>>
>> Mester can send us a term sheet with his" newotler. "
>> Brian .I. Wanca
» ANDERSON+W ANCA
>> 3701 Algonquin Road , Suite 500
>> Rolling Meadows , IL60008
» Ph: 847-368-1500
» Fax: 847-368-1501
>>
>>
>> ---Original Message----
>> Frum Wayne Andersen fmt1)to:wr,!]99 )(ti~aol.co ml
» Sent: Wednesday, April 13. 201611:18 AM
>> To: Brian Wanca <b w,mca@andersonwanca.com>
>> Subject: More Bucs
>>
>> Brian.
>>
>> May I call you today to discuss this'' I'm in a mediation and not sure when I will get a break, but we sho11ldn1t need to talk long. I think Mester agreed to your
strncture in the back and forth with Dave earlier. We also tentatively agreed upon a $300 per claim amount which would set the virtual fitnd at about $40 million. This
is a hefty increase from any past otler. Its the fonnym, want and a substantial amount of money. I'm sure they'll offerthat-- indeed they move up meaningfully if you
give them any encoumgement. May we talk today''
                                                                        CONFIDENTIAL                                                CinQ+ MC000510
       Case 8:13-cv-01592-AEP Document 258-3 Filed 11/15/19 Page 74 of 74 PageID 7377
»
>> Judge Wayne Andersen (ret.)
>> Mediator & Arbitmtor
>> 847.650.6844 nubile
»
>> JAMS Chicago
>> 312.655.9191 Brooke Buczkowski
>> Bbw.:zkowski(«;jam.adr.com




                                      CONFIDENTIAL                  CinQ+MC000S 11
